Exhibit 10.30

 

STATE OF MINNESOTA
MINNESOTA POLLUTION CONTROL AGENCY

 

IN THE MATTER OF:

American Crystal
Sugar Company

STIPULATION AGREEMENT

 

Part 1.                                                           PARTIES.  This
Stipulation Agreement (“Agreement”) applies to and is binding upon the following
parties:

 

a.                                       American Crystal Sugar Company,
(“Regulated Party”); and

 

b.                                      The Minnesota Pollution Control Agency
(“MPCA”).

 

Unless specified otherwise in this Agreement, where this Agreement identifies
actions to be taken by the MPCA, the Commissioner or the Commissioner’s
designees shall act on the MPCA’s behalf.

 

Part 2.                                                           PURPOSE AND
SCOPE OF STIPULATION AGREEMENT. The purpose of this Agreement is to resolve the
alleged violations set out in Part 7 of this Agreement by specifying actions the
Regulated Party agrees to undertake. By entering into this Agreement, the
Regulated Party is settling a disputed matter between itself and the MPCA and
does not admit that the alleged violations set out in Part 7 of this Agreement
occurred. The Regulated Party agrees, however, that the MPCA may rely upon the
alleged violations set out in Part 7 as provided in Part 12 of this Agreement.
Except for the purposes of implementing and enforcing this Agreement, nothing in
this Agreement constitutes an admission by either Party, or creates rights,
substantive or procedural, that can be asserted or enforced with respect to any
claim of or legal action brought by a person who is not a party to this
Agreement.

 

Part 3.                                                           AUTHORITY.
This Agreement is entered under the authority vested in the MPCA by Minnesota
Statutes Chapters 115 and 116.

 

1

--------------------------------------------------------------------------------


 

Part 4.                                                           DEFINITIONS.
Unless otherwise explicitly stated, the definitions in Minnesota Statutes
Chapters 115, 115B, 115C, 116, 116B and in Minnesota Rules Chapters 7000 to 7150
apply, as appropriate, to the terms used in this Agreement.

 

Part 5.                                                           BACKGROUND.
The following is the background of this Agreement:

 

a.                                       The Regulated Party operates three
sugar beet processing factories located in Crookston, Polk County, Minnesota;
East Grand Forks, Polk County, Minnesota; and Moorhead, Clay County, Minnesota
hereafter as “Crookston”, “East Grand Forks” and “Moorhead”.

 

CROOKSTON

 

b.                                      Minn. R. 7009.0080, establishes the
state ambient air quality standard for Hydrogen Sulfide (H2S). The state ambient
air quality standard for H2S is 0.05 parts per million (ppm) as a half hour
average not to be exceeded more than twice per year and 0.03 ppm as a half hour
average not to be exceeded more than twice in any five consecutive days.

 

c.                                       Air Emission Permit No. 11900001-023,
Part 6.6, requires the Crookston facility to demonstrate compliance with the H2S
standard by establishing an H2S monitoring network to measure the ambient
concentration of H2S coming from the facility.

 

d.                                      The Regulated Party collected H2S data
from May 27, 1999, through September 30, 1999. The following tables summarize
the readings above the standard documented during the monitoring period:

 

2

--------------------------------------------------------------------------------


 

1999 CROOKSTON READINGS ABOVE 0.03 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

5/27/99-5/31/99

 

26

 

37 ppb

 

6/2/99-6/6/99

 

61

 

39 ppb

 

6/7/99-6/11/99

 

35

 

42 ppb

 

6/19/99-6/23/99

 

30

 

34 ppb

 

6/25/99-6/29/99

 

24

 

39 ppb

 

7/3/99-7/7/99

 

36

 

40 ppb

 

7/8/99-7/12/99

 

15

 

38 ppb

 

7/13/99-7/17/99

 

30

 

39 ppb

 

7/18/99-7/22/99

 

9

 

37 ppb

 

8/25/99-8/29/99

 

1

 

42 ppb

 

9/2/99-9/6/99

 

1

 

50 ppb

 

9/7/99-9/11/99

 

14

 

42 ppb

 

9/11/99-9/15/99

 

11

 

41 ppb

 

9/15/99-9/19/99

 

6

 

38 ppb

 

9/20/99-9/24/99

 

16

 

36 ppb

 

 

1999 CROOKSTON READINGS ABOVE 0.05 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

5/30/99

 

6

 

60 ppb

 

6/3/99-6/6/99

 

14

 

60 ppb

 

6/8/99-6/9/99

 

12

 

69 ppb

 

6/10/99-6/11/99

 

3

 

72 ppb

 

6/25/99-6/26/99

 

4

 

56 ppb

 

7/3/99-7/7/99

 

11

 

64 ppb

 

7/8/99-7/9/99

 

8

 

63 ppb

 

7/12/99

 

6

 

59 ppb

 

7/14/99-7/15/99

 

11

 

63 ppb

 

9/4/99

 

1

 

51 ppb

 

9/10/99-9/14/99

 

34

 

73 ppb

 

9/15/99-9/16/99

 

25

 

71 ppb

 

9/17/99

 

27

 

83 ppb

 

9/20/99-9/21/99

 

3

 

56 ppb

 

 

3

--------------------------------------------------------------------------------


 

e.                                       The Regulated Party collected H2S data
from April 2000, through October 2000. The following tables summarize the
readings above the standard documented during the monitoring period:

 

2000 CROOKSTON READINGS ABOVE 0.03 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

4/1/00 – 4/6/00

 

17

 

48.3

 

4/20/00 – 4/25/00

 

67

 

37.8

 

4/26/00 – 5/1/00

 

43

 

43.7

 

5/4/00 – 5/9/00

 

3

 

44

 

5/12/00 – 5/17/00

 

10

 

40.6

 

5/20/00 – 5/25/00

 

22

 

49.4

 

5/29/00 – 6/3/00

 

4

 

42.6

 

6/4/00 – 6/9/00

 

3

 

50

 

6/12/00 – 6/17/00

 

22

 

49.5

 

6/17/00 – 6/22/00

 

86

 

50

 

6/22/00 – 6/27/00

 

33

 

49.4

 

6/28/00 – 7/3/00

 

52

 

50

 

7/8/00 – 7/13/00

 

36

 

48.3

 

7/13/00 – 7/18/00

 

32

 

48.5

 

7/20/00 – 7/25/00

 

3

 

50

 

7/26/00 – 7/31/00

 

5

 

50

 

7/31/00 – 8/5/00

 

6

 

39.6

 

8/5/00 – 8/13/00

 

45

 

38.4

 

8/13/00 – 8/18/00

 

50

 

39.1

 

8/18/00 – 8/23/00

 

25

 

38

 

8/24/00 – 8/29/00

 

1

 

34

 

9/6/00 – 9/11/00

 

2

 

33.5

 

9/15/00 – 9/20/00

 

1

 

31

 

10/18/00 – 10/23/00

 

1

 

37

 

 

4

--------------------------------------------------------------------------------


 

2000 CROOKSTON READINGS ABOVE 0.05 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

8/6/00 – 8/7/00

 

2

 

88.5

 

8/8/00 – 8/9/00

 

4

 

88.2

 

8/10/00 – 8/12/00

 

24

 

75.7

 

8/13/00 – 8/15/00

 

17

 

77.8

 

8/17/00 – 8/18/00

 

6

 

57.8

 

8/19/00 – 8/22/00

 

14

 

81.8

 

8/24/00 – 8/25/00

 

3

 

90

 

8/27/00 – 8/28/00

 

10

 

90

 

8/29/00 – 8/30/00

 

6

 

90

 

9/1/00

 

6

 

90

 

9/4/00

 

1

 

90

 

9/7/00 – 9/9/00

 

6

 

90

 

9/10/00

 

5

 

90

 

9/13/00

 

2

 

90

 

9/15/00

 

1

 

90

 

9/16/00 – 9/18/00

 

23

 

90

 

9/28/00 – 9/30/00

 

17

 

90

 

10/10/00 – 10/13/00

 

20

 

88.3

 

10/18/00 – 10/19/00

 

14

 

90

 

10/23/00 – 10/26/00

 

16

 

90

 

 

5

--------------------------------------------------------------------------------


 

f.                                         The Regulated Party collected H2S
data from April 2001, through October 2001. The following tables summarize the
readings above the standard documented during the monitoring period:

 

2001 CROOKSTON READINGS ABOVE THE 0.03 PPM STANDARD

 

DATES

 

# of Readings Above 0.03
Standard

 

AVERAGE

 

4/6/01 – 4/11/01

 

17

 

39.6

 

4/12/01 – 4/17/01

 

9

 

41.3

 

4/18/01 – 4/23/01

 

2

 

34.5

 

4/23/01 – 4/28/01

 

25

 

43.2

 

4/29/01 – 5/4/01

 

24

 

42

 

5/4/01 –5/9/01

 

40

 

39.1

 

5/9/01 – 5/14/01

 

52

 

37.7

 

5/15/01 – 5/20/01

 

36

 

37.9

 

5/20/01 – 5/25/01

 

41

 

39.9

 

5/27/01 – 6/1/01

 

54

 

40

 

6/2/01 – 6/7/01

 

85

 

40.1

 

6/7/01 – 6/12/01

 

29

 

37.5

 

6/13/01 – 6/18/01

 

48

 

40.3

 

6/21/01 – 6/26/01

 

16

 

37.3

 

6/28/01 – 7/3/01

 

1

 

31

 

7/18/01 – 7/23/01

 

1

 

42

 

7/26/01 – 7/31/01

 

10

 

39.9

 

8/3/01 – 8/8/01

 

40

 

38.5

 

8/8/01 – 8/13/01

 

2

 

36.5

 

8/22/01 – 8/27/01

 

14

 

41.8

 

8/29/01 – 9/3/01

 

6

 

37.6

 

9/4/01 – 9/9/01

 

7

 

43

 

9/15/01 – 9/20/01

 

9

 

41.3

 

9/20/01 – 9/25/01

 

7

 

32.8

 

9/25/01 – 9/30/01

 

37

 

37.2

 

10/1/01 – 10/6/01

 

11

 

37.4

 

10/31/01

 

2

 

31

 

 

6

--------------------------------------------------------------------------------


 

2001 CROOKSTON READINGS ABOVE THE 0.05 PPM STANDARD

 

DATES

 

# of Readings Above
0.05 Standard

 

AVERAGE

 

4/7/01

 

5

 

80.2

 

4/9/01

 

1

 

54

 

4/23/01 – 5/1/01

 

225

 

86.1

 

5/3/01 – 5/10/01

 

202

 

86.4

 

5/11/01 – 5/16/01

 

172

 

88.7

 

5/18/01 – 5/22/01

 

55

 

75.6

 

5/27/01 – 6/1/01

 

71

 

66.5

 

6/4/01 – 6/18/01

 

283

 

78.6

 

6/20/01 – 6/21/01

 

5

 

75

 

6/25/01 – 6/26/01

 

11

 

77.7

 

7/21/01 – 7/22/01

 

9

 

90

 

8/3/01 – 8/5/01

 

22

 

63.8

 

8/7/01 – 8/8/01

 

11

 

86.5

 

8/23/01 – 8/24/01

 

24

 

77.5

 

8/26/01

 

3

 

86.6

 

8/29/01

 

6

 

76.2

 

9/1/01

 

14

 

88.3

 

9/4/01 – 9/5/01

 

5

 

64.6

 

9/17/01

 

1

 

54

 

9/19/01 – 9/20/01

 

9

 

64.2

 

9/25/01 – 9/27/01

 

8

 

81.4

 

9/29/01

 

9

 

53.2

 

10/8/01

 

2

 

90

 

10/21/01

 

1

 

90

 

 

g.                                      The Regulated Party referenced the
MPCA’s Ambient Air Monitoring Procedures entitled Exhibit M in the H2S
Monitoring Plan that it submitted for MPCA approval.  The MPCA approved the
Regulated Party’s H2S Monitoring Plan with the reference to Exhibit M.  Exhibit
M, Part 6, Item (C), states that the requirement for data recovery is 75 percent
of all data possible from each sampling quarter.

 

h.                                      Crookston’s H2S Monitoring Summary for
the period of May 27, 1999, through September 30, 1999, reported that Monitor C1
collected a total of 4,119 out of 6,336 possible values (or 65 percent) and
Monitor C3 collected a total of 3,942 out of 6,336 possible values (or 62
percent).  Monitors C1 and C3 failed to meet the minimum data recovery
requirement.

 

7

--------------------------------------------------------------------------------


 

MOORHEAD

 

i.                                          On May 13, 1999, the MPCA amended
Air Emission Permit No. 0270000-1-015, which it had issued to the Regulated
Party for the Moorhead facility.

 

j.                                          As amended, Air Emission Permit No.
0270000-1-015, Table A (pages A-2 to A-3) requires the Moorhead facility to
demonstrate compliance with the H2S standard by establishing an H2S monitoring
network to measure the ambient concentration of H2S coming from the facility.

 

k.                                       The Regulated Party collected H2S data
from May 27, 1999, through September 30, 1999.  The following tables summarize
the readings above the standard documented during the monitoring period:

 

1999 MOORHEAD READINGS ABOVE 0.03 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

5/28/99-6/1/99

 

7

 

32 ppb

 

6/1/99-6/5/99

 

10

 

36 ppb

 

6/6/99-6/10/99

 

20

 

37 ppb

 

6/25/99-6/29/99

 

1

 

39 ppb

 

7/5/99-7/9/99

 

4

 

37 ppb

 

7/10/99-7/14/99

 

1

 

32 ppb

 

9/9/99-9/13/99

 

9

 

36 ppb

 

9/14/99-9/18/99

 

11

 

40 ppb

 

 

1999 MOORHEAD READINGS ABOVE 0.05 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

5/31/99

 

1

 

90 ppb

 

6/6/99

 

8

 

78 ppb

 

6/7/99-6/9/99

 

4

 

61 ppb

 

9/12/99

 

14

 

90 ppb

 

9/15/99

 

2

 

61 ppb

 

9/18/99-9/20/99

 

37

 

89 ppb

 

 

8

--------------------------------------------------------------------------------

 


 

l.                                          The Regulated Party collected H2S
data from April 2000, through October 2000.  The following tables summarize the
readings above the standard documented during the monitoring period:

 

2000 MOORHEAD READINGS ABOVE 0.03 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

5/10/00 – 5/15/00

 

51

 

43.8

 

5/17/00 – 5/22/00

 

32

 

49.5

 

5/22/00 – 5/27/00

 

25

 

47.6

 

5/30/00 – 6/4/00

 

9

 

42

 

6/10/00 – 6/15/00

 

29

 

49.3

 

6/18/00 – 6/23/00

 

64

 

49.3

 

6/27/00 – 7/2/00

 

82

 

48.8

 

7/2/00 – 7/7/00

 

138

 

49.9

 

7/9/00 – 7/14/00

 

40

 

50

 

7/20/00 – 7/25/00

 

26

 

50

 

8/12/00 – 8/17/00

 

7

 

48

 

8/22/00 – 8/27/00

 

6

 

34.8

 

9/7/00 – 9/12/00

 

3

 

36.3

 

9/12/00 – 9/17/00

 

5

 

40

 

9/24/00 – 9/29/00

 

8

 

33

 

10/16/00 – 10/21/00

 

5

 

37.8

 

10/21/00 – 10/26/00

 

2

 

38.5

 

 

2000 MOORHEAD READINGS ABOVE 0.05 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

8/23/00 – 8/26/00

 

35

 

90

 

9/4/00 – 9/21/00

 

261

 

88.9

 

9/24/00

 

1

 

51

 

9/27/00 – 10/2/00

 

190

 

90

 

10/5/00

 

2

 

90

 

10/10/00 – 10/11/00

 

15

 

90

 

10/12/00

 

2

 

90

 

10/17/00 – 1023/00

 

56

 

87.7

 

 

9

--------------------------------------------------------------------------------


 

m.                                    The Regulated Party collected H2S data
from April 2001, through October 2001.  The following tables summarize the
readings above the standard documented during the monitoring period:

 

2001 MOORHEAD READINGS ABOVE 0.03 PPM STANDARD

 

DATES

 

# of Readings Above
0.03 Standard

 

AVERAGE

 

4/30/01 – 5/5/01

 

16

 

39.8

 

5/8/01 – 5/13/01

 

2

 

33

 

5/30/01 – 6/4/01

 

7

 

34

 

6/4/01 – 6/9/01

 

22

 

39

 

6/27/01 – 7/2/01

 

2

 

46

 

9/14/01 9/19/01

 

42

 

38.5

 

9/20/01 – 9/25/01

 

17

 

36.8

 

9/25/01 – 9/30/01

 

1

 

33

 

10/6/01 – 10/11/01

 

10

 

37.8

 

 

2001 MOORHEAD READINGS ABOVE 0.05 PPM STANDARD

 

DATES

 

# of Readings Above
0.05 Standard

 

AVERAGE

 

5/5/01

 

10

 

71.1

 

6/4/01

 

2

 

52

 

9/1/01 – 9/7/01

 

180

 

89.9

 

9/9/01 – 9/10/01

 

31

 

90

 

9/11/01 – 9/23/01

 

227

 

86.3

 

9/24/01

 

2

 

90

 

9/25/01 – 9/30/01

 

61

 

89.7

 

10/2/01

 

8

 

86.3

 

10/9/01 – 10/10/01

 

8

 

90

 

10/11/01

 

7

 

90

 

10/17/01

 

3

 

80

 

 

n.                                      The Regulated Party referenced the
MPCA’s Ambient Air Monitoring Procedures entitled Exhibit M in the H2S
Monitoring Plan that it submitted for MPCA approval.  The MPCA approved the
Regulated Party’s H2S Monitoring Plan with the reference to Exhibit M.  Exhibit
M,

 

10

--------------------------------------------------------------------------------


 

Part 6, Item (C), states that the requirement for data recovery is 75 percent of
all data possible from each sampling quarter.

 

o.                                      Moorhead’s H2S Monitoring Summary for
the period of May 27, 1999, through September 30, 1999, reported that Monitor C1
collected a total of 3,224 out of 6,336 possible values (or 51 percent); Monitor
C2 collected a total of 4,335 out of 6,336 possible values (or 68 percent); and
Monitor C3 collected a total of 2,652 out of 6,336 possible values (or 42
percent).  Monitors C1, C2 and C3 failed to meet the minimum data recovery
requirement.

 

p.                                      On September 30, 1999, the Regulated
Party performed compliance testing on the Lime Kiln at the Moorhead facility.

 

q.                                      On October 14, 1999, the MPCA received
the September 30, 1999, compliance test report.  The test report demonstrates
that Moorhead’s Lime Kiln failed to demonstrate compliance with the PM emission
limit of 5.0 lb/hr during normal operation and failed to demonstrate compliance
with the PM10 limit of 5.0 lb/hr during normal operation.  The test demonstrated
that Moorhead’s Lime Kiln had PM emissions of 9.6 lb/hr (or 92 percent over) and
had PM10 emissions of 9.9 lb/hr (or 98 percent over).  Additionally, the test
report demonstrated that Moorhead’s Lime Kiln had failed to demonstrate
compliance with the PM grain loading limit of 0.3 grains per dry standard cubic
foot (gr/dscf) during normal operation.  The test demonstrated that Moorhead’s
Lime Kiln had a grain loading of 0.53 gr/dscf (or 76 percent over).

 

EAST GRAND FORKS

 

r.                                         On June 2, 2000, the MPCA issued
Title V Air Emission Permit No. 11900002-001 to the Regulated Party for the East
Grand Forks facility.

 

s.                                       Air Emission Permit No. 11900002-001,
Table A (pages A-2 to A-3), requires the East Grand Forks facility to
demonstrate compliance with the H2S standard by establishing an H2S monitoring
network to measure the ambient concentration of H2S coming from the facility.

 

11

--------------------------------------------------------------------------------


 

t.                                         The Regulated Party collected H2S
data from June 12, 2000, through October 31, 2000.  The following tables
summarize the readings above the standard documented during the monitoring
period:

 

2000 E. GRAND FORKS READINGS ABOVE 0.03 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

4/24/00 – 4/29/00

 

168

 

50

 

4/29/00 – 5/4/00

 

38

 

43.2

 

5/15/00 – 5/20/00

 

1

 

40.5

 

5/26/00 – 5/31/00

 

34

 

42.5

 

6/3/00 – 6/8/00

 

18

 

42.6

 

6/13/00 – 6/18/00

 

2

 

40.5

 

6/19/00 – 6/24/00

 

29

 

45.3

 

6/24/00 – 6/29/00

 

8

 

41.2

 

6/29/00 – 7/4/00

 

57

 

46.2

 

7/4/00 – 7/9/00

 

56

 

45.7

 

7/9/00 – 7/14/00

 

31

 

47.9

 

7/15/00 – 7/20/00

 

61

 

44.9

 

7/29/00 – 8/3/00

 

24

 

40.3

 

8/3/00 – 8/8/00

 

5

 

41

 

8/10/00 – 8/15/00

 

9

 

35.4

 

8/16/00 – 8/21/00

 

25

 

38.8

 

8/21/00 – 8/26/00

 

14

 

35.9

 

8/26/00 – 8/31/00

 

6

 

41.3

 

9/2/00 – 9/7/00

 

1

 

44

 

9/7/00 – 9/12/00

 

18

 

41.3

 

9/12/00 – 9/17/00

 

6

 

36.8

 

9/19/00 – 9/24/00

 

8

 

44.2

 

9/25/00 – 9/30/00

 

32

 

38.8

 

9/30/00 – 10/5/00

 

1

 

46

 

10/16/00 – 10/21/00

 

3

 

34

 

10/22/00 – 10/27/00

 

18

 

39.4

 

10/29/00 – 10/31/00

 

57

 

39.5

 

 

12

--------------------------------------------------------------------------------


 

2000 E. GRAND FORKS READINGS ABOVE 0.05 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

8/10/00

 

1

 

51

 

8/14/00

 

3

 

90

 

8/16/00 – 8/17/00

 

12

 

78

 

8/19/00 – 8/21/00

 

13

 

60.4

 

8/22/00 – 8/30/00

 

300

 

87.5

 

8/31/00 – 9/13/00

 

308

 

87.4

 

9/15/00 – 9/19/00

 

121

 

89.2

 

9/21/00

 

29

 

88.8

 

9/23/00 – 9/25/00

 

38

 

78.4

 

9/27/00 – 9/29/00

 

20

 

63.5

 

9/30/00 – 10/1/00

 

21

 

74.8

 

10/23/00

 

1

 

90

 

10/25/00

 

6

 

78

 

10/29/00

 

2

 

66

 

10/30/00 – 10/31/00

 

19

 

70.6

 

 

13

--------------------------------------------------------------------------------


 

u.                                      The Regulated Party collected H2S data
from April 2001, through October 2001.  The following tables summarize the
readings above the standard documented during the monitoring period:

 

2001 E. GRAND FORKS READINGS ABOVE 0.03 PPM STANDARD

 

DATES

 

# of Readings Above
0.03 Standard

 

AVERAGE

 

4/24/01 – 4/29/01

 

34

 

38.3

 

4/30/01 – 5/5/01

 

20

 

39.3

 

5/6/01 – 5/11/01

 

7

 

39

 

5/11/01 – 5/16/01

 

24

 

37.7

 

5/16/01 – 5/21/01

 

32

 

40.6

 

5/26/01 – 5/31/01

 

17

 

37

 

5/31/01 – 6/5/01

 

11

 

43.4

 

6/6/01 – 6/11/01

 

45

 

39.5

 

6/11/01 – 6/16/01

 

21

 

40.8

 

6/17/01 – 6/22/01

 

20

 

38.6

 

6/22/01 – 6/27/01

 

48

 

41.6

 

6/27/01 – 7/2/01

 

31

 

39.3

 

7/3/01 – 7/8/01

 

14

 

38.3

 

7/8/01 – 7/13/01

 

3

 

45.3

 

7/14/01 – 7/19/01

 

26

 

36.7

 

7/19/01 – 7/24/01

 

1

 

35

 

7/26/01 – 7/31/01

 

10

 

37.7

 

8/7/01 – 8/12/01

 

21

 

41.9

 

8/13/01 – 8/18/01

 

16

 

38.9

 

8/25/01 – 8/30/01

 

20

 

35.9

 

8/31/01 – 9/5/01

 

42

 

37.4

 

9/5/01 – 9/10/01

 

12

 

34.1

 

9/10/01 – 9/15/01

 

7

 

38.6

 

9/15/01 – 9/20/01

 

15

 

40.6

 

9/20/01 – 9/25/01

 

5

 

38.8

 

9/26/01 – 10/1/01

 

36

 

42.7

 

10/3/01 – 10/8/01

 

28

 

41.2

 

10/8/01 – 10/13/01

 

9

 

35.3

 

 

14

--------------------------------------------------------------------------------


 

2001 E. GRAND FORKS READINGS ABOVE 0.05 PPM STANDARD

 

DATES

 

# of Readings Above
0.05 Standard

 

AVERAGE

 

4/27/01 – 4/28/01

 

31

 

74.3

 

4/30/01 – 5/2/01

 

50

 

83.4

 

5/4/01 – 5/9/01

 

209

 

89.3

 

5/11/01 – 5/21/01

 

229

 

83.1

 

5/27/01

 

3

 

66.6

 

5/30/01 – 5/31/01

 

45

 

74.7

 

6/3/01 – 6/12/01

 

144

 

74.3

 

6/15/01 – 6/20/01

 

44

 

73

 

6/21/01 – 6/26/01

 

98

 

75.8

 

6/28/01 – 6/29/01

 

12

 

72.8

 

7/2/01

 

2

 

70

 

7/3/01

 

2

 

60

 

7/14/01

 

3

 

80.3

 

7/16/01

 

1

 

90

 

7/17/01

 

7

 

74

 

7/22/01

 

1

 

90

 

7/26/01

 

6

 

62.8

 

8/7/01 – 8/8/01

 

5

 

57.4

 

8/10/01

 

3

 

51.6

 

9/1/01

 

18

 

85.8

 

9/3/01 – 9/5/01

 

30

 

67.8

 

9/10/01 – 9/11/01

 

26

 

87.8

 

9/14/01 – 9/17/01

 

103

 

86.7

 

9/18/01 – 9/22/01

 

138

 

89.8

 

9/24/01 – 9/29/01

 

193

 

79.8

 

9/30/01 – 10/1/01

 

9

 

55

 

10/3/01

 

3

 

71.3

 

10/6/01 – 10/7/01

 

3

 

54.6

 

 

v.                                      Air Emission Permit No. 11900002-001
(EGF Permit) requires the Permittee to conduct a visible emissions check on the
stacks associated with the following emission units: 1)Remelt Conveyor Dust
Control System (EU026); 2)Pulp Pellet Loadout (EU007); 3)Weibull Bin #1 Dust
Control System (EU020); 4)Wiebull Bin #2 Dust Control System (EU021);
5)Conveying Dust System (EU022); 6)8A Tower Central Vacuum (EU023); 7)Weibull
Bin #3 Dust Control System (EU024); 8)Weibull Bin #3 Central Vacuum (EU025);
9)Sugar Bagger Dust Control System (EU028); and 10)Screening Tower Dust Control
System (EU030).  The

 

15

--------------------------------------------------------------------------------


 

EFG Permit also requires the Permittee to record the time and date of the
visible emissions check.

 

w.                                    On January 31, 2001, the MPCA received
East Grand Forks’ fourth quarter 2000 Excess Emission Report (EER) and Deviation
Report Form (DRF).

 

x.                                        The 4th quarter EER/DRF demonstrated
that visible emission checks were missed throughout the quarter.  The following
table summarizes the missed visible emission checks as reported:

 

Emission
Unit

 

PCE

 

Parameter

 

Total
Readings

 

Missed
Readings

 

% Missed
Readings

 

Remelt Conveyor Dust Control System

 

Baghouse

 

Visible

 

78

 

60

 

43%

 

Pulp Pellet Loadout

 

Baghouse

 

Visible

 

122

 

31

 

20%

 

Weibull Bin #1 Dust Control System

 

Baghouse

 

Visible

 

138

 

22

 

14%

 

Weibull Bin#2 Dust Control System

 

Baghouse

 

Visible

 

138

 

22

 

14%

 

Conveying Dust System

 

Baghouse

 

Visible

 

138

 

22

 

14%

 

8A Screening Tower Central Vacuum

 

Baghouse

 

Visible

 

138

 

22

 

14%

 

Weibull Bin #3 Dust Control System

 

Baghouse

 

Visible

 

138

 

22

 

14%

 

Weibull Bin #3 Central Vacuum

 

Baghouse

 

Visible

 

138

 

22

 

14%

 

Sugar Bagger Dust Control System

 

Baghouse

 

Visible

 

138

 

22

 

14%

 

Screening Tower Dust Control System

 

Baghouse

 

Visible

 

138

 

22

 

14%

 

 

16

--------------------------------------------------------------------------------


 

Part 6.                                                           REGULATED
PARTY STATEMENT.  The Regulated Party for its statement, says as follows:

 

a.                                       Alleged Ambient Air Violations.  The
Regulated Party disputes both the number and degree of alleged ambient air
violations for several reasons, including the following:

 

1.)                                   The Regulated Party’s hydrogen sulfide
monitors were positioned, during the relevant time periods, to measure emissions
from its wastewater ponds as part of a risk analysis required by its air
permits; the monitors were not intended to measure hydrogen sulfide
concentrations in the ambient air, nor were they positioned to do so;

 

2.)                                   Though the SPM monitors used by the
Regulated Party have been approved by the MPCA as one of two authorized methods
for measuring hydrogen sulfide, various types of hydride tape used in the SPM
monitors during relevant time periods proved very sensitive to distortion by
temperature and humidity; in addition, the SPM monitors do not work well in low
temperatures, and the SPM monitors also exhibit a tendency to record both
extended periods of 90 ppb readings and abrupt jumps or drops in measured
concentrations, neither of which appear related to actual hydrogen sulfide
levels;

 

3.)                                   The monitor data was not corrected for
wind direction.

 

As a result of these potential problems with the monitor data, ACS believes that
most of the ambient air violations alleged by the MPCA concern hydrogen sulfide
concentrations that were: 1) not representative of actual ambient air
concentrations; 2) derived from corrective mathematical calculations rather than
accurate measurements; 3) based on erroneous measurements; and/or 4) caused
entirely by offsite sources.

 

Though it disputes the accuracy of the monitor data as a measure of hydrogen
sulfide concentrations in the ambient air, the Regulated Party has nevertheless
spent a great deal of money to control its hydrogen sulfide emissions.  Since it
installed its monitoring networks in 1999 and began collecting hydrogen sulfide
data, the Regulated Party has spent approximately $13.37 million to control its
hydrogen sulfide emissions, including approximately $1.26 million

 

17

--------------------------------------------------------------------------------


 

to control emissions from the Crookston facility’s wastewater ponds,
approximately $ 2.89 million to control emissions from the Moorhead facility’s
wastewater ponds, and approximately $9.22 million to control emissions from the
East Grand Forks facility’s wastewater ponds.  In addition, the Regulated Party
spent at least $8 million on odor control projects before its hydrogen sulfide
monitoring networks were installed in 1999.  Prior to 1999, when no hydrogen
sulfide emission data was available, the focus of both the Regulated Party and
the MPCA was on controlling odors from the wastewater ponds.

 

b.                                      Alleged Violations of Exhibit M
Requirements.  During the summer of 1999 — the first few months of operation of
the Regulated Party’s completely new hydrogen sulfide monitoring network — a
primary cause of the network’s downtime was the type of data logger used.  The
Regulated Party replaced the original data loggers with an alternate type in
time for the 2000 monitoring season, and, as a result, the uptime of the
Crookston network improved to 99% during the 2000 season and the uptime of the
Moorhead network improved to 85% during the 2000 season.  To further improve its
performance, the Regulated Party began purchasing extra monitors in 2000, so
that ultimately each of its facilities would have redundant monitoring capacity
in case any one monitor failed.  The Regulated Party’s hydrogen sulfide plan
states that “[t]he plan conforms with the requirements of . . . the MPCA’s
Exhibit M — Ambient Air Monitoring Procedures for Determination of Compliance,”
but the plan does not include any specific provision defining the uptime
requirement for the monitoring network.

 

c.                                       Alleged Particulate Matter Violations. 
With regard to the September 30, 1999 compliance test at the Moorhead facility,
the Regulated Party determined that during the performance test, there was
inadequate airflow through the cyclone.  As a result, the Regulated Party
increased the airflow, and in a subsequent performance test of the lime kiln
conducted on December 23, 1999, the equipment demonstrated compliance with all
applicable particulate matter standards.

 

d.                                      Alleged Opacity Violations.  Following
the cited lapse in visible emission readings at its East Grand Forks facility
during the fourth quarter of 2000, the Regulated Party

 

18

--------------------------------------------------------------------------------


 

made certain personnel changes to ensure that such lapses would not occur again,
and they have not occurred again.

 

Part 7.                                                           ALLEGED
VIOLATIONS.  The MPCA alleges that the Regulated Party has violated the
following requirements of statute, rule and/or permit condition:

 

Crookston

 

1)             7009.0080 STATE AMBIENT AIR QUALITY STANDARDS.

 

The following table contains the state ambient air quality standards.

 

Pollutant/
Air Contaminant

 

Primary
Standard

 

Secondary
Standard

 

Remarks

 

 

 

 

 

 

 

Hydrogen Sulfide

 

0.05 ppm by volume (70.0 micrograms per cubic meter)

 

 

 

1/2 hour average not to be exceeded over 2 times per year

 

 

 

 

 

 

 

 

 

0.03 ppm by volume (42.0 micrograms per cubic meter)

 

 

 

1/2 hour average not to be exceeded over 2 times in any 5 consecutive days

 

19

--------------------------------------------------------------------------------


 

The Regulated Party collected hydrogen sulfide (H2S) data, at Crookston, from
May 27, 1999, through September 30, 1999.  The following tables summarize the
readings above the standard documented during the monitoring period.

 

1999 CROOKSTON READINGS ABOVE 0.03 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

5/27/99-5/31/99

 

26

 

37 ppb

 

6/2/99-6/6/99

 

61

 

39 ppb

 

6/7/99-6/11/99

 

35

 

42 ppb

 

6/19/99-6/23/99

 

30

 

34 ppb

 

6/25/99-6/29/99

 

24

 

39 ppb

 

7/3/99-7/7/99

 

36

 

40 ppb

 

7/8/99-7/12/99

 

15

 

38 ppb

 

7/13/99-7/17/99

 

30

 

39 ppb

 

7/18/99-7/22/99

 

9

 

37 ppb

 

8/25/99-8/29/99

 

1

 

42 ppb

 

9/2/99-9/6/99

 

1

 

50 ppb

 

9/7/99-9/11/99

 

14

 

42 ppb

 

9/11/99-9/15/99

 

11

 

41 ppb

 

9/15/99-9/19/99

 

6

 

38 ppb

 

9/20/99-9/24/99

 

16

 

36 ppb

 

 

1999 CROOKSTON READINGS ABOVE 0.05 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

5/30/99

 

6

 

60 ppb

 

6/3/99-6/6/99

 

14

 

60 ppb

 

6/8/99-6/9/99

 

12

 

69 ppb

 

6/10/99-6/11/99

 

3

 

72 ppb

 

6/25/99-6/26/99

 

4

 

56 ppb

 

7/3/99-7/7/99

 

11

 

64 ppb

 

7/8/99-7/9/99

 

8

 

63 ppb

 

7/12/99

 

6

 

59 ppb

 

7/14/99-7/15/99

 

11

 

63 ppb

 

9/4/99

 

1

 

51 ppb

 

9/10/99-9/14/99

 

34

 

73 ppb

 

9/15/99-9/16/99

 

25

 

71 ppb

 

9/17/99

 

27

 

83 ppb

 

9/20/99-9/21/99

 

3

 

56 ppb

 

 

20

--------------------------------------------------------------------------------


 

The Regulated Party collected H2S data from April 2000, through October 2000. 
The following tables summarize the readings above the standard documented during
the monitoring period:

 

2000 CROOKSTON READINGS ABOVE 0.03 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

4/1/00 – 4/6/00

 

17

 

48.3

 

4/20/00 – 4/25/00

 

67

 

37.8

 

4/26/00 – 5/1/00

 

43

 

43.7

 

5/4/00 – 5/9/00

 

3

 

44

 

5/12/00 – 5/17/00

 

10

 

40.6

 

5/20/00 – 5/25/00

 

22

 

49.4

 

5/29/00 – 6/3/00

 

4

 

42.6

 

6/4/00 – 6/9/00

 

3

 

50

 

6/12/00 – 6/17/00

 

22

 

49.5

 

6/17/00 – 6/22/00

 

86

 

50

 

6/22/00 – 6/27/00

 

33

 

49.4

 

6/28/00 – 7/3/00

 

52

 

50

 

7/8/00 – 7/13/00

 

36

 

48.3

 

7/13/00 – 7/18/00

 

32

 

48.5

 

7/20/00 – 7/25/00

 

3

 

50

 

7/26/00 – 7/31/00

 

5

 

50

 

7/31/00 – 8/5/00

 

6

 

39.6

 

8/5/00 – 8/13/00

 

45

 

38.4

 

8/13/00 – 8/18/00

 

50

 

39.1

 

8/18/00 – 8/23/00

 

25

 

38

 

8/24/00 – 8/29/00

 

1

 

34

 

9/6/00 – 9/11/00

 

2

 

33.5

 

9/15/00 – 9/20/00

 

1

 

31

 

10/18/00 – 10/23/00

 

1

 

37

 

 

21

--------------------------------------------------------------------------------


 

2000 CROOKSTON READINGS ABOVE 0.05 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

8/6/00 – 8/7/00

 

2

 

88.5

 

8/8/00 – 8/9/00

 

4

 

88.2

 

8/10/00 – 8/12/00

 

24

 

75.7

 

8/13/00 – 8/15/00

 

17

 

77.8

 

8/17/00 – 8/18/00

 

6

 

57.8

 

8/19/00 – 8/22/00

 

14

 

81.8

 

8/24/00 – 8/25/00

 

3

 

90

 

8/27/00 – 8/28/00

 

10

 

90

 

8/29/00 – 8/30/00

 

6

 

90

 

9/1/00

 

6

 

90

 

9/4/00

 

1

 

90

 

9/7/00 – 9/9/00

 

6

 

90

 

9/10/00

 

5

 

90

 

9/13/00

 

2

 

90

 

9/15/00

 

1

 

90

 

9/16/00 – 9/18/00

 

23

 

90

 

9/28/00 – 9/30/00

 

17

 

90

 

10/10/00 – 10/13/00

 

20

 

88.3

 

10/18/00 – 10/19/00

 

14

 

90

 

10/23/00 – 10/26/00

 

16

 

90

 

 

22

--------------------------------------------------------------------------------


 

The Regulated Party collected H2S data from April 2001, through October 2001. 
The following tables summarize the readings above the standard documented during
the monitoring period:

 

2001 CROOKSTON READINGS ABOVE THE 0.03 PPM STANDARD

 

DATES

 

# of Readings Above 0.03
Standard

 

AVERAGE

 

4/6/01 – 4/11/01

 

17

 

39.6

 

4/12/01 – 4/17/01

 

9

 

41.3

 

4/18/01 – 4/23/01

 

2

 

34.5

 

4/23/01 – 4/28/01

 

25

 

43.2

 

4/29/01 – 5/4/01

 

24

 

42

 

5/4/01 – 5/9/01

 

40

 

39.1

 

5/9/01 – 5/14/01

 

52

 

37.7

 

5/15/01 – 5/20/01

 

36

 

37.9

 

5/20/01 – 5/25/01

 

41

 

39.9

 

5/27/01 – 6/1/01

 

54

 

40

 

6/2/01 – 6/7/01

 

85

 

40.1

 

6/7/01 – 6/12/01

 

29

 

37.5

 

6/13/01 – 6/18/01

 

48

 

40.3

 

6/21/01 – 6/26/01

 

16

 

37.3

 

6/28/01 – 7/3/01

 

1

 

31

 

7/18/01 – 7/23/01

 

1

 

42

 

7/26/01 – 7/31/01

 

10

 

39.9

 

8/3/01 – 8/8/01

 

40

 

38.5

 

8/8/01 – 8/13/01

 

2

 

36.5

 

8/22/01 – 8/27/01

 

14

 

41.8

 

8/29/01 – 9/3/01

 

6

 

37.6

 

9/4/01 – 9/9/01

 

7

 

43

 

9/15/01 – 9/20/01

 

9

 

41.3

 

9/20/01 – 9/25/01

 

7

 

32.8

 

9/25/01 – 9/30/01

 

37

 

37.2

 

10/1/01 – 10/6/01

 

11

 

37.4

 

10/31/01

 

2

 

31

 

 

23

--------------------------------------------------------------------------------


 

2001 CROOKSTON READINGS ABOVE THE 0.05 PPM STANDARD

 

DATES

 

# of Readings Above 0.05
Standard

 

AVERAGE

 

4/7/01

 

5

 

80.2

 

4/9/01

 

1

 

54

 

4/23/01 – 5/1/01

 

225

 

86.1

 

5/3/01 – 5/10/01

 

202

 

86.4

 

5/11/01 – 5/16/01

 

172

 

88.7

 

5/18/01 – 5/22/01

 

55

 

75.6

 

5/27/01 – 6/1/01

 

71

 

66.5

 

6/4/01 – 6/18/01

 

283

 

78.6

 

6/20/01 – 6/21/01

 

5

 

75

 

6/25/01 – 6/26/01

 

11

 

77.7

 

7/21/01 – 7/22/01

 

9

 

90

 

8/3/01 – 8/5/01

 

22

 

63.8

 

8/7/01 – 8/8/01

 

11

 

86.5

 

8/23/01 – 8/24/01

 

24

 

77.5

 

8/26/01

 

3

 

86.6

 

8/29/01

 

6

 

76.2

 

9/1/01

 

14

 

88.3

 

9/4/01 – 9/5/01

 

5

 

64.6

 

9/17/01

 

1

 

54

 

9/19/01 – 9/20/01

 

9

 

64.2

 

9/25/01 – 9/27/01

 

8

 

81.4

 

9/29/01

 

9

 

53.2

 

10/8/01

 

2

 

90

 

10/21/01

 

1

 

90

 

 

During the period of May 27, 1999, through September 30, 1999, Crookston
recorded exceedence events which demonstrated three hundred and fifteen(315)
exceedances of the 0.03 ppm standard contained in Minn. R. 7009.0080.

 

During the period of May 27, 1999, through September 30, 1999, Crookston
recorded exceedence events which demonstrated one hundred and sixty-five(165)
exceedances of the 0.05 ppm standard contained in Minn. R. 7009.0080.

 

During the period of April 2000 through October 2000, Crookston recorded
exceedence events which demonstrated five hundred and sixty-nine (569)
exceedances of the 0.03 ppm standard contained in Minn. R. 7009.0080.

 

24

--------------------------------------------------------------------------------


 

During the period of April 2000 through October 2000, Crookston recorded
exceedence events which demonstrated one hundred and ninety-seven (197)
exceedances of the 0.05 ppm standard contained in Minn. R. 7009.0080.

 

During the period of April 2001 through October 2001, Crookston recorded
exceedence events which demonstrated six hundred and twenty-five (625)
exceedances of the 0.03 ppm standard contained in Minn. R. 7009.0080.

 

During the period of April 2001 through October 2001, Crookston recorded
exceedence events which demonstrated one thousand one hundred and fifty-four
(1,154) exceedances of the 0.05 ppm standard contained in Minn. R. 7009.0080.

 

2)             Exhibit M - Ambient Air Monitoring Procedures for Determination
of Compliance.

 

...

 

Part 6.  Data Submittal

 

...

 

C)            Data Validation

 

The requirement for data recovery is 75 percent of all data possible from each
sampling quarter for automated and manual methods.  Minimum recovery for the
meteorological parameters of wind speed and wind direction is 80 percent from
each sampling quarter.

 

...

 

Crookston’s H2S Monitoring Summary for the period of May 27, 1999, through
September 30, 1999, reported that Monitor C1 collected a total of 4,119 out of
6,336 possible values (65 percent) and Monitor C3 collected a total of 3,942 out
of 6,336 possible values (62 percent).  Monitors C1 and C3 failed to meet the
minimum data recovery requirement.

 

Moorhead

 

1)             7009.0080 STATE AMBIENT AIR QUALITY STANDARDS.

 

The following table contains the state ambient air quality standards.

 

Pollutant/
Air Contaminant

 

Primary
Standard

 

Secondary
Standard

 

Remarks

 

 

 

 

 

 

 

Hydrogen Sulfide

 

0.05 ppm by volume (70.0 micrograms per cubic meter)

 

 

 

1/2 hour average not to be exceeded over 2 times per year

 

 

 

 

 

 

 

 

 

0.03 ppm by volume (42.0 micrograms per cubic meter)

 

 

 

1/2 hour average not to be exceeded over 2 times in any 5 consecutive days

 

25

--------------------------------------------------------------------------------


 

The Regulated Party collected H2S data, at Moorhead, from May 27, 1999, through
September 30, 1999.   The following tables summarize the readings above the
standard documented during the monitoring period.

 

1999 MOORHEAD READINGS ABOVE 0.03 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

5/28/99-6/1/99

 

7

 

32 ppb

 

6/1/99-6/5/99

 

10

 

36 ppb

 

6/6/99-6/10/99

 

20

 

37 ppb

 

6/25/99-6/29/99

 

1

 

39 ppb

 

7/5/99-7/9/99

 

4

 

37 ppb

 

7/10/99-7/14/99

 

1

 

32 ppb

 

9/9/99-9/13/99

 

9

 

36 ppb

 

9/14/99-9/18/99

 

11

 

40 ppb

 

 

1999 MOORHEAD READINGS ABOVE 0.05 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

5/31/99

 

1

 

90 ppb

 

6/6/99

 

8

 

78 ppb

 

6/7/99-6/9/99

 

4

 

61 ppb

 

9/12/99

 

14

 

90 ppb

 

9/15/99

 

2

 

61 ppb

 

9/18/99-9/20/99

 

37

 

89 ppb

 

 

26

--------------------------------------------------------------------------------


 

The Regulated Party collected H2S data from April 2000, through October 2000. 
The following tables summarize the readings above the standard documented during
the monitoring period:

 

2000 MOORHEAD READINGS ABOVE 0.03 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

5/10/00 – 5/15/00

 

51

 

43.8

 

5/17/00 – 5/22/00

 

32

 

49.5

 

5/22/00 – 5/27/00

 

25

 

47.6

 

5/30/00 – 6/4/00

 

9

 

42

 

6/10/00 – 6/15/00

 

29

 

49.3

 

6/18/00 – 6/23/00

 

64

 

49.3

 

6/27/00 – 7/2/00

 

82

 

48.8

 

7/2/00 – 7/7/00

 

138

 

49.9

 

7/9/00 – 7/14/00

 

40

 

50

 

7/20/00 – 7/25/00

 

26

 

50

 

8/12/00 – 8/17/00

 

7

 

48

 

8/22/00 – 8/27/00

 

6

 

34.8

 

9/7/00 – 9/12/00

 

3

 

36.3

 

9/12/00 – 9/17/00

 

5

 

40

 

9/24/00 – 9/29/00

 

8

 

33

 

10/16/00 – 10/21/00

 

5

 

37.8

 

10/21/00 – 10/26/00

 

2

 

38.5

 

 

2000 MOORHEAD READINGS ABOVE 0.05 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

8/23/00 – 8/26/00

 

35

 

90

 

9/4/00 – 9/21/00

 

261

 

88.9

 

9/24/00

 

1

 

51

 

9/27/00 – 10/2/00

 

190

 

90

 

10/5/00

 

2

 

90

 

10/10/00 – 10/11/00

 

15

 

90

 

10/12/00

 

2

 

90

 

10/17/00 – 1023/00

 

56

 

87.7

 

 

27

--------------------------------------------------------------------------------


 

The Regulated Party collected H2S data from April 2001, through October 2001. 
The following tables summarize the readings above the standard documented during
the monitoring period:

 

2001 MOORHEAD READINGS ABOVE 0.03 PPM STANDARD

 

DATES

 

# of Exceedances

 

AVERAGE

 

4/30/01 – 5/5/01

 

16

 

39.8

 

5/8/01 – 5/13/01

 

2

 

33

 

5/30/01 – 6/4/01

 

7

 

34

 

6/4/01 – 6/9/01

 

22

 

39

 

6/27/01 – 7/2/01

 

2

 

46

 

9/14/01 – 9/19/01

 

42

 

38.5

 

9/20/01 – 9/25/01

 

17

 

36.8

 

9/25/01 – 9/30/01

 

1

 

33

 

10/6/01 – 10/11/01

 

10

 

37.8

 

 

2001 MOORHEAD READINGS ABOVE 0.05 PPM STANDARD

 

DATES

 

# of Exceedances

 

AVERAGE

 

5/5/01

 

10

 

71.1

 

6/4/01

 

2

 

52

 

9/1/01 –  9/7/01

 

180

 

89.9

 

9/9/01 – 9/10/01

 

31

 

90

 

9/11/01 – 9/23/01

 

227

 

86.3

 

9/24/01

 

2

 

90

 

9/25/01 – 9/30/01

 

61

 

89.7

 

10/2/01

 

8

 

86.3

 

10/9/01 – 10/10/01

 

8

 

90

 

10/11/01

 

7

 

90

 

10/17/01

 

3

 

80

 

 

During the period of May 27, 1999, through September 30, 1999, Moorhead recorded
exceedence events which demonstrated sixty two (62) violations of Minn. R.
7009.0080.

 

During the period of May 27, 1999, through September 30, 1999, Moorhead recorded
exceedence events which demonstrated sixty six (66) violations of Minn. R.
7009.0080.

 

During the period of April 2000 through October 2000, Moorhead recorded
exceedence events which demonstrated five hundred and thirty-two (532)
exceedences of the 0.03 ppm standard contained in Minn. R. 7009.0080.

 

28

--------------------------------------------------------------------------------


 

During the period of April 2000 through October 2000, Moorhead recorded
exceedence events which demonstrated five hundred and sixty-two (562)
exceedences of the 0.05 ppm standard contained in Minn. R. 7009.0080.

 

During the period of April 2001 through October 2001, Moorhead recorded
exceedence events which demonstrated one hundred and nineteen (119) exceedences
of the 0.03 ppm standard contained in Minn. R. 7009.0080.

 

During the period of April 2001 through October 2001, Moorhead recorded
exceedence events which demonstrated five hundred and thirty nine (539)
exceedences of the 0.05 ppm standard contained in Minn. R. 7009.0080.

 

2)             Exhibit M – Ambient Air Monitoring Procedures for Determination
of Compliance.

 

...

 

Part 6. Data Submittal

 

...

 

C)            Data Validation

 

The requirement for data recovery is 75 percent of all data possible from each
sampling quarter for automated and manual methods.  Minimum recovery for the
meteorological parameters of wind speed and wind direction is 80 percent from
each sampling quarter.

 

...

 

Moorhead’s H2S Monitoring Summary for the period of May 27, 1999, through
September 30, 1999, reported that Monitor C1 collected a total of 3,224 out of
6,336 possible values (51 percent); Monitor C2 collected a total of 4,335 out of
6,336 possible values (68 percent); and Monitor C3 collected a total of 2,652
out of 6,336 possible values (42 percent).  Monitors C1, C2 and C3 failed to
meet the minimum data recovery requirement.

 

3)             Minn. R. 7011.0610 STANDARDS OF PERFORMANCE FOR
FOSSIL-FUEL-BURNING DIRECT HEATING EQUIPMENT.

 

Subpart 1. Particulate limitations.  Particulate limitations:

 

A. No owner or operator of any direct heating equipment shall cause to be
discharged into the atmosphere from the direct heating equipment any gases
which:

 

(1) contain particulate matter in excess of the limits allowed by parts
7011.0700 to 7011.0735; or

 

29

--------------------------------------------------------------------------------


 

...

 

Air Emission Permit No. 0270000-004

 

Subject Item: EU 004 Vertical Lime Kiln

 

Emission and Operational Limits:

 

Particulate Matter < 10 Micron:  less than or equal to 5.0 lbs/hour during
normal operation.

 

Total Particulate Matter:  less than or equal to 5.0 lbs/hour during normal
operation.

 

Total Particulate Matter:  less then or equal to 0.3 grains/dry standard cubic
foot of exhaust gas unless required to further reduce emissions to comply with
the less stringent limit of either Minn. R. 7011.0730 or Minn. R. 7011.0735.

 

On September 30, 1999, the Regulated Party conducted performance testing on the
Lime Kiln during normal operation.  On October 14, 1999, the MPCA received the
test report for the September 30, 1999, performance tests.  The test report
demonstrated the following Lime Kiln emissions: PM of 9.6 lb/hr (92 percent
over); PM10 of 9.9 lb/hr (98 percent over); and PM grain loading of 0.53 gr/dscf
(76 percent over).  The Regulated Party’s Lime Kiln failed to demonstrate
compliance with the applicable PM, PM10 and PM grain loading limits.

 

East Grand Forks

 

1)             7009.0080 STATE AMBIENT AIR QUALITY STANDARDS.

 

The following table contains the state ambient air quality standards.

 

Pollutant/
Air Contaminant

 

Primary
Standard

 

Secondary
Standard

 

Remarks

 

 

 

 

 

 

 

Hydrogen Sulfide

 

0.05 ppm by volume (70.0 micrograms per cubic meter)

 

 

 

1/2 hour average not to be exceeded over 2 times per year

 

 

 

 

 

 

 

 

 

0.03 ppm by volume (42.0 micrograms per cubic meter)

 

 

 

1/2 hour average not to be exceeded over 2 times in any 5 consecutive days

 

30

--------------------------------------------------------------------------------


 

The Regulated Party collected H2S data from June 12, 2000, through October 31,
2000.  The following tables summarize the readings above the standard documented
during the monitoring period:

 

2000 E. GRAND FORKS READINGS ABOVE 0.03 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

4/24/00 – 4/29/00

 

168

 

50

 

4/29/00 – 5/4/00

 

38

 

43.2

 

5/15/00 – 5/20/00

 

1

 

40.5

 

5/26/00 – 5/31/00

 

34

 

42.5

 

6/3/00 – 6/8/00

 

18

 

42.6

 

6/13/00 – 6/18/00

 

2

 

40.5

 

6/19/00 – 6/24/00

 

29

 

45.3

 

6/24/00 – 6/29/00

 

8

 

41.2

 

6/29/00 – 7/4/00

 

57

 

46.2

 

7/4/00 – 7/9/00

 

56

 

45.7

 

7/9/00 – 7/14/00

 

31

 

47.9

 

7/15/00 – 7/20/00

 

61

 

44.9

 

7/29/00  8/3/00

 

24

 

40.3

 

8/3/00 – 8/8/00

 

5

 

41

 

8/10/00 – 8/15/00

 

9

 

35.4

 

8/16/00 – 8/21/00

 

25

 

38.8

 

8/21/00 – 8/26/00

 

14

 

35.9

 

8/26/00 – 8/31/00

 

6

 

41.3

 

9/2/00 – 9/7/00

 

1

 

44

 

9/7/00 – 9/12/00

 

18

 

41.3

 

9/12/00 – 9/17/00

 

6

 

36.8

 

9/19/00 – 9/24/00

 

8

 

44.2

 

9/25/00 – 9/30/00

 

32

 

38.8

 

9/30/00 – 10/5/00

 

1

 

46

 

10/16/00 – 10/21/00

 

3

 

34

 

10/22/00 – 10/27/00

 

18

 

39.4

 

10/29/00 – 10/31/00

 

57

 

39.5

 

 

31

--------------------------------------------------------------------------------


 

2000 E. GRAND FORKS READINGS ABOVE 0.05 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

8/10/00

 

1

 

51

 

8/14/00

 

3

 

90

 

8/16/00 – 8/17/00

 

12

 

78

 

8/19/00 – 8/21/00

 

13

 

60.4

 

8/22/00 – 8/30/00

 

300

 

87.5

 

8/31/00 – 9/13/00

 

308

 

87.4

 

9/15/00 – 9/19/00

 

121

 

89.2

 

9/21/00

 

29

 

88.8

 

9/23/00 – 9/25/00

 

38

 

78.4

 

9/27/00 – 9/29/00

 

20

 

63.5

 

9/30/00 – 10/1/00

 

21

 

74.8

 

10/23/00

 

1

 

90

 

10/25/00

 

6

 

78

 

10/29/00

 

2

 

66

 

10/30/00 – 10/31/00

 

19

 

70.6

 

 

32

--------------------------------------------------------------------------------


 

The Regulated Party collected H2S data from April 2001 through October 2001. 
The following tables summarize the readings above the standard documented during
the monitoring period:

 

2001 E. GRAND FORKS READINGS ABOVE 0.03 PPM STANDARD

 

DATES

 

# of Readings Above
Standard

 

AVERAGE

 

4/24/01 – 4/29/01

 

34

 

38.3

 

4/30/01 – 5/5/01

 

20

 

39.3

 

5/6/01 – 5/11/01

 

7

 

39

 

5/11/01 – 5/16/01

 

24

 

37.7

 

5/16/01 –5/21/01

 

32

 

40.6

 

5/26/01 – 5/31/01

 

17

 

37

 

5/31/01 – 6/5/01

 

11

 

43.4

 

6/6/01 – 6/11/01

 

45

 

39.5

 

6/11/01 – 6/16/01

 

21

 

40.8

 

6/17/01 – 6/22/ 01

 

20

 

38.6

 

6/22/01 – 6/27/01

 

48

 

41.6

 

6/27/01 – 7/2/01

 

31

 

39.3

 

7/3/01 – 7/8/01

 

14

 

38.3

 

7/8/01 – 7/13/01

 

3

 

45.3

 

7/14/01 – 7/19/01

 

26

 

36.7

 

7/19/01 – 7/24/01

 

1

 

35

 

7/26/01 – 7/31/01

 

10

 

37.7

 

8/7/01 – 8/12/01

 

21

 

41.9

 

8/13/01 – 8/18/01

 

16

 

38.9

 

8/25/01 – 8/30/01

 

20

 

35.9

 

8/31/01 – 9/5/01

 

42

 

37.4

 

9/5/01 – 9/10/01

 

12

 

34.1

 

9/10/01 – 9/15/01

 

7

 

38.6

 

9/15/01 – 9/20/01

 

15

 

40.6

 

9/20/01 – 9/25/01

 

5

 

38.8

 

9/26/01 – 10/ 1/ 01

 

36

 

42.7

 

10/3/01 – 10/8/01

 

28

 

41.2

 

10/8/01 – 10/13/01

 

9

 

35.3

 

 

33

--------------------------------------------------------------------------------


 

2001 E. GRAND FORKS EXCEEDANCES OF 0.05 PPM STANDARD

 

DATES

 

# of Exceedances

 

AVERAGE

 

4/27/01 – 4/28/01

 

31

 

74.3

 

4/30/01 – 5/2/01

 

50

 

83.4

 

5/4/01 – 5/9/01

 

209

 

89.3

 

5/11/01 – 5/21/01

 

229

 

83.1

 

5/27/01

 

3

 

66.6

 

5/30/01 – 5/31/01

 

45

 

74.7

 

6/3/01 – 6/12/01

 

144

 

74.3

 

6/15/01 – 6/20/01

 

44

 

73

 

6/21/01 – 6/26/01

 

98

 

75.8

 

6/28/01 – 6/29/01

 

12

 

72.8

 

7/2/01

 

2

 

70

 

7/3/01

 

2

 

60

 

7/14/01

 

3

 

80.3

 

7/16/01

 

1

 

90

 

7/17/01

 

7

 

74

 

7/22/01

 

1

 

90

 

7/26/01

 

6

 

62.8

 

8/7/01 – 8/8/01

 

5

 

57.4

 

8/10/01

 

3

 

51.6

 

9/1/01

 

18

 

85.8

 

9/3/01 – 9/5/01

 

30

 

67.8

 

9/10/01 – 9/11/01

 

26

 

87.8

 

9/14/01 – 9/17/01

 

103

 

86.7

 

9/18/01 – 9/22/01

 

138

 

89.8

 

9/24/01 – 9/29/01

 

193

 

79.8

 

9/30/01 – 10/1/01

 

9

 

55

 

10/3/01

 

3

 

71.3

 

10/6/01 – 10/7/01

 

3

 

54.6

 

 

During the period of June 12, 2000, through October 31, 2000, East Grand Forks
recorded exceedence events which demonstrated seven hundred and thirty (730)
exceedences of the 0.03 ppm standard contained in Minn. R. 7009.0080.

 

During the period of June 12, 2000, through October 31, 2000, East Grand Forks
recorded exceedence events which demonstrated eight hundred and ninety-four
(894) exceedences of the 0.05 ppm standard contained in Minn. R. 7009.0080.

 

During the period of April 2001 through October 2001, East Grand Forks recorded
exceedence events which demonstrated five hundred and seventy-five (575)
exceedences of the 0.03 ppm standard contained in Minn. R. 7009.0080.

 

34

--------------------------------------------------------------------------------


 

During the period of April 2001 through October 2001, East Grand Forks recorded
exceedence events which demonstrated one thousand four hundred and eighteen
(1,418) exceedences of the 0.05 ppm standard contained in Minn. R. 7009.0080.

 

2)             Air Emission Permit No. 11900002-001

 

Visible Emissions Monitoring:  the Permittee shall perform a visible emission
check on each stack/vent listed above under Associated Items once each day while
its associated emission unit is in operation (during daylight hours).  A visible
emission check shall consist of viewing the exhaust gas exiting the stack and
recording whether visible emissions are present or not.

 

Visible Emissions Recordkeeping:  record the time and date of each visible
emission inspection, and whether or not any visible emissions were observed.  If
visible emissions were observed, also record a brief description of the type of
corrective actions taken, and the time and date the actions were taken.

 

35

--------------------------------------------------------------------------------


 

East Grand Forks’ 4th quarter 2000 EER/DRF demonstrates that visible emission
checks were missed throughout the quarter.  The following table summarizes the
missed visible emission checks:

 

Emission
Unit

 

PCE

 

Parameter

 

Total
Readings

 

Missed
Readings

 

% Missed
Readings

 

Remelt Conveyor Dust Control System

 

Baghouse

 

Visible

 

78

 

60

 

43%

 

Pulp Pellet Loadout

 

Baghouse

 

Visible

 

122

 

31

 

20%

 

Weibull Bin #1 Dust Control System

 

Baghouse

 

Visible

 

138

 

22

 

14%

 

Weibull Bin #2 Dust Control System

 

Baghouse

 

Visible

 

138

 

22

 

14%

 

Conveying Dust System

 

Baghouse

 

Visible

 

138

 

22

 

14%

 

8A Screening Tower Central Vacuum

 

Baghouse

 

Visible

 

138

 

22

 

14%

 

Weibull Bin #3 Dust Control System

 

Baghouse

 

Visible

 

138

 

22

 

14%

 

Weibull Bin #3 Central Vacuum

 

Baghouse

 

Visible

 

138

 

22

 

14%

 

Sugar Bagger Dust Control System

 

Baghouse

 

Visible

 

138

 

22

 

14%

 

Screening Tower Dust Control System

 

Baghouse

 

Visible

 

138

 

22

 

14%

 

 

The Regulated Party failed to perform all of the visible emissions checks as
required by the EGF Permit.

 

Part 8.                                                           CIVIL
PENALTY.  The Regulated Party agrees to pay one hundred and seventeen thousand
dollars ($117,000) to the MPCA as a civil penalty for the violations alleged in
Part 7 within 30 days after the effective date of this Agreement.  Payment of
the penalty amount of one hundred and seventeen thousand dollars ($117,000) is
to be by check or money order payable to the Minnesota Pollution Control
Agency.  The check should be mailed to:  Enforcement Penalty Coordinator, Metro
District, Minnesota Pollution Control Agency, 520 Lafayette Road, St. Paul,
Minnesota 55155-4194.

 

36

--------------------------------------------------------------------------------


 

If the Regulated Party fails to make timely payment, the MPCA may assess and the
Regulated Party agrees to pay a late payment charge, in addition to the civil
penalty, to be assessed as follows.  Forty-five (45) days after the effective
date of this Agreement, the Regulated Party shall be obligated to pay a late
charge in an amount equal to ten percent (10%) of the unpaid civil penalty. 
Sixty (60) days after the effective date of this Agreement, the Regulated Party
shall be obligated to pay an additional late charge in an amount equal to twenty
percent (20%) of the unpaid civil penalty.

 

Part 9.                                                           REGULATED
PARTY REQUIREMENTS.  The Regulated Party agrees to the following requirement:

 

a.                                       The Regulated Party shall implement the
Hydrogen Sulfide Monitoring and Corrective Action Plan and schedule attached as
Exhibit A to bring its Crookston, Moorhead and East Grand Forks facilities into
compliance with the hydrogen sulfide standards.  Exhibit A is hereby
incorporated into and made an enforceable part of this Agreement.

 

Part 10.                                                    PENALTIES FOR
VIOLATIONS OF THIS AGREEMENT.

 

a.                                       If the Regulated Party fails to comply
with the deadlines contained in Parts 5.1.2 and 5.2.4, of the Plan (Exhibit A)
required by Part 9. of this Agreement, the Regulated Party shall pay to the MPCA
a penalty in the amount of five hundred dollars ($500) per requirement for each
day of failure.  If the Regulated Party fails to comply with the deadlines
contained in Parts 5.2.2, 5.2.3 and 5.3.1, of the Plan (Exhibit A) required by
Part 9. of this Agreement, the Regulated Party shall pay to the MPCA a penalty
in the amount of seven hundred and fifty dollars ($750) per requirement for each
day of failure.  If the Regulated Party fails to comply with the deadlines
contained in Parts 5.2.1 and 5.3.2, of the Plan (Exhibit A) required by Part 9
of this Agreement, the Regulated Party shall pay to the MPCA a penalty in the
amount of one thousand dollars ($1,000) per requirement for each day of failure.

 

Failure to comply with any other part of this Agreement or of Exhibit A,
including Attachment #1 shall be referred for routine enforcement action by the
MPCA.

 

37

--------------------------------------------------------------------------------


 

b.                                      Penalties for failure to comply with
requirements of Part 9 of this Agreement shall accrue from the date the
requirement was to have been fulfilled until the Regulated Party fulfills the
requirement.  Penalties shall not accrue while the MPCA considers a timely
extension request under Part 15 or during dispute resolution under Part 13,
unless the MPCA determines that the Regulated Party filed the request or
initiated dispute resolution solely for purposes of delay.  If the Regulated
Party does not pursue dispute resolution under Part 13 for denial of a timely
extension request, penalties shall accrue from the date the Regulated Party
receives the MPCA’s notice that the extension request is denied.  If the
Regulated Party pursues dispute resolution for denial of an extension request
and does not file a timely challenge in a court of competent jurisdiction as
provided by Part 13, penalties shall accrue from the date the Regulated Party
receives notice of a Commissioner’s dispute resolution decision against the
Regulated Party until the requirement that is the subject of the extension
request is fulfilled.

 

c.                                       The Regulated Party shall pay a penalty
under this Part within 30 days after receiving written notice from the MPCA that
the penalty is due.  The written notice shall specify the provision of the
Agreement that the Regulated Party has not fulfilled and indicate the date
penalties began to accrue.  If the Regulated Party fails to make timely payment,
the MPCA may assess and the Regulated Party agrees to pay a late payment charge,
in addition to the stipulated penalty, to be assessed as follows.  Forty-five
(45) days after receipt of written notice, the Regulated Party shall be
obligated to pay a late charge in an amount equal to ten percent (10%) of the
unpaid stipulated penalty.  Sixty (60) days after receipt of written notice, the
Regulated Party shall be obligated to pay an additional late charge in an amount
equal to twenty percent (20%) of the unpaid stipulated penalty.

 

d.                                      In dispute resolution before the
Commissioner under Part 13, the Regulated Party can contest the factual basis
for the MPCA’s determination that the Regulated Party has not fulfilled a
requirement of this Agreement covered by this Part.  However, the Regulated
Party waives its right to challenge, on legal grounds, the requirement that it
pay penalties under this Part.

 

38

--------------------------------------------------------------------------------


 

e.                                       The Regulated Party shall not be liable
for payment of penalties for failure to comply with requirements of Part 9 of
this Agreement covered by this Part if it has submitted to the MPCA a timely
request for an extension of schedule under Part 15 and the request has been
granted.  The MPCA’s grant of an extension of schedule waives the payment of
penalties covered by this Part only on the requirements for which an extension
of schedule is granted and only for the time period specified by the MPCA in the
grant of an extension.  An extension of schedule for one requirement of Part 9
does not extend the schedule for any other requirement of Part 9.

 

f.                                         Any requirement of this Agreement may
be enforced as provided in Minn. Stat. § 115.071 (1998).  Payment of a
stipulated penalty does not relieve the Regulated Party from its obligation to
fulfill and complete requirements under the Agreement and to otherwise comply
with the terms and conditions of the Agreement.

 

Part 11.                                                  COVENANT NOT TO SUE
AND RESERVATION OF REMEDIES. So long as the Regulated Party performs according
to and has complied with the terms, covenants, and agreements contained in this
Agreement, the MPCA agrees not to exercise any administrative, legal or
equitable remedies available to the MPCA with respect to the Regulated Party to
address the violations alleged and described in Part 7, in the Notices of
Violation dated October 11, 1999 and April 5, 2001, or any other violations of
air quality statutes, rules, permits, or plans related to hydrogen sulfide which
the MPCA could have pleaded in a civil action based on written information in
the possession of the MPCA at the time this Agreement becomes effective. In
addition, for so long as the Regulated Party is in compliance with the
provisions of Part 5.0 of the Hydrogen Sulfide Monitoring and Corrective Action
plan and schedule attached as Exhibit A, the MPCA agrees not to exercise any
administrative, legal or equitable remedies available to the MPCA to address
future violations of the state ambient air quality standards for hydrogen
sulfide set forth in Minn. Rule 7009.0080, until after the requirements of Part
5.0 of Exhibit A are complete. The MPCA reserves the right to enforce this
Agreement or take any action authorized by law, if the Regulated Party fails to
comply with the terms and conditions of this Agreement. Further, the MPCA
reserves the right to seek to enjoin violations of this

 

39

--------------------------------------------------------------------------------


 

Agreement and to exercise its emergency powers pursuant to Minn. Stat. § 116.11
(1998) in the event conditions or the Regulated Party’s conduct warrant such
action.  Nothing in this Agreement shall prevent the MPCA from exercising these
rights nor shall anything in this Agreement constitute a waiver of these rights.

 

The Regulated Party agrees to waive all claims it may now have, as of the
effective date of this Agreement, under Minn. Stat. § 15.472 for fees and
expenses arising out of matters leading up to and addressed in this Agreement.

 

Part 12.                                                   REPEAT VIOLATIONS.
Federal and state environmental programs establish harsher penalties for
violations of environmental laws or rules that constitute repeat violations.  In
a proceeding by the MPCA to resolve alleged violations by the Regulated Party,
if any, occurring after the date of the alleged violations set out in Part 7 of
this Agreement, the Regulated Party may argue about the extent to which the
violations alleged in Part 7 of this Agreement should affect the penalty amount
for the later violations, but waives the right: (1) to contend that the
violations alleged in Part 7 of this Agreement did not occur as alleged and (2)
to require the MPCA to prove the violations alleged in Part 7 of this Agreement.

 

Part 13.                                                   RESOLUTION OF
DISPUTES. The parties to this Agreement shall resolve disputes that arise as to
any part of the Agreement as follows:

 

a.                                       Either party, acting through its case
contact, may initiate dispute resolution by providing to the case contact of the
other party an initial written statement setting forth the matter in dispute,
the position of the party, and the information the party is relying upon to
support its position. The other party, acting through its case contact, shall
provide a written statement of its position and supporting information to the
case contact of the initiating party within fourteen (14) calendar days after
receipt of the initial written statement.

 

b.                                      If the parties, acting through their
case contacts, do not reach a resolution of the dispute and reduce such
resolution to writing in a form agreed upon by the parties within twenty-one
(21) calendar days after the initiating party receives the statement of position
from the responding party, the Commissioner shall issue a written decision
resolving the dispute. The

 

40

--------------------------------------------------------------------------------


 

written decision may address stipulated penalties assessed pursuant to Part 10.
The Commissioner’s decision shall be considered a final decision of the MPCA for
purposes of judicial review.

 

c.                                       The Commissioner’s decision shall
become an integral and enforceable part of this Agreement unless the Regulated
Party timely challenges the decision in a court of competent jurisdiction.
Failure to timely challenge means the Regulated Party agrees to comply with the
MPCA Commissioner’s decision on the matter in dispute and to pay any penalties
that accrue pursuant to Part 10 for failure to fulfill requirements of this
Agreement that are the subject of the dispute resolution. Further, if the
Commissioner’s decision assesses penalties pursuant to Part 10 of this
Agreement, the Regulated Party agrees to and shall pay the amount of penalty
determined by the Commissioner within 60 days after receiving the Commissioner’s
decision.

 

d.                                      Throughout any dispute resolution, the
Regulated Party shall comply with all portions of the Agreement that the MPCA
determines are not in dispute.

 

Part 14.                                                    VENUE. Actions
brought by the MPCA to enforce requirements and terms of this Agreement shall be
venued in Ramsey County District Court.

 

Part 15.                                                    EXTENSION OF
SCHEDULES. If the Regulated Party wants an extension of a deadline included in a
schedule set out in Part 9, the Regulated Party must request the extension in
writing at least 10 days before the scheduled deadline, or as soon as possible
before that date if the reason for the extension request arises less than 10
days before the deadline. Each deadline extension request shall separately
specify the reason why the extension is needed. No requested extension shall be
effective until approved in writing by the MPCA, acting through the MPCA Case
Contact or the Commissioner. The MPCA shall grant an extension only for the
period of time the MPCA determines is reasonable under the circumstances. The
written approval or grant of an extension request shall be considered an
enforceable part of the Agreement.

 

The Regulated Party has the burden of demonstrating to the satisfaction of the
MPCA that the request for the extension is timely, and that good cause exists
for granting the extension. Good cause can include, but is not limited to, the
following:

 

41

--------------------------------------------------------------------------------


 

a.                                       circumstances beyond the reasonable
control of the Regulated Party; and

 

b.                                      delays caused by the MPCA in reviewing
timely submittals required by this Agreement, that were submitted in complete
and approvable form, which make it not feasible for the Regulated Party to meet
the required schedules.

 

Good cause does not include unanticipated costs, increases in the cost of
control equipment, or delays in MPCA review of submittals when the submittals
are not in complete and approvable form.

 

Under Part 13, the Regulated Party may challenge a decision by the MPCA to deny
a request for an extension.

 

Part 16.                                                    CASE CONTACT. The
MPCA and the Regulated Party shall each designate a Case Contact for the purpose
of overseeing the implementation of this Agreement. The MPCA Case Contact is
Cary Hernandez. The Regulated Party’s Case Contact is Joel Smith. Either party
may change its designated Case Contact by notifying the other party in writing,
within 5 days of the change. To the extent possible, communications between the
Regulated Party and the MPCA concerning the terms and conditions of this
Agreement shall be directed through the Case Contacts. The address and telephone
number of the MPCA’s Case Contact is: 714 Lake Avenue, Detroit Lakes, Minnesota
56501. (218) 846-0746.

 

Part 17.                                                    REGULATED PARTY
INFORMATION. The Regulated Party shall not knowingly make any false statement,
representation or certification in any record, report, plan or other document
filed or required to be submitted to the MPCA under this Agreement. The
Regulated Party shall immediately upon discovery report to the MPCA any errors
in such record, report, plan or other document.

 

Part 18.                                                    REVIEW OF
SUBMITTALS. The MPCA, acting through its Commissioner, Case Contact, or other
designated MPCA staff, shall review all submittals made by the Regulated Party
as required by this Agreement and shall notify the Regulated Party in writing of
the approval or disapproval of each submittal. The MPCA and the Regulated Party
shall consult with each other upon the request of either party during the review
of submittals or modifications.

 

42

--------------------------------------------------------------------------------


 

If any submittal is disapproved in whole or in part, the MPCA Commissioner or
designated MPCA staff shall notify the Regulated Party of the specific
inadequacies and shall indicate the necessary amendments or reviews. Within 15
calendar days after receipt of any notice of disapproval, the Regulated Party
shall submit revisions and take actions to correct the inadequacies.

 

Part 19.                                                    ACCESS. During the
term of this Agreement, the Regulated Party agrees to provide the MPCA and its
staff access to the Regulated Party’s Facilities and its records and documents
related to the implementation of this Agreement to the extent provided under
Minn. Stat. § 116.091 (1998) or other law, conditioned only upon the
presentation of credentials.

 

Part 20.                                                    SAMPLING AND DATA
AVAILABILITY. The Regulated Party shall make available to the MPCA the results
of any sampling, tests, or other data generated by the Regulated Party, or on
its behalf, to implement the requirements of this Agreement. Nothing in this
paragraph is intended to waive or alter any protection afforded by statute to
data that qualifies for an exception to public disclosure.

 

Part 21.                                                    RETENTION OF
RECORDS. The Regulated Party shall retain in its possession all records and
documents related to this Agreement. The Regulated Party shall preserve these
records, documents, reports and data for three years after the termination of
this Agreement despite any document retention policy of the Regulated Party to
the contrary, and shall promptly make all such documentation available for
review upon request by the MPCA.

 

Part 22.                                                    APPLICABLE LAWS AND
PERMITS. All actions required to be taken pursuant to this Agreement shall be
undertaken in accordance with the requirements of all applicable state and
federal laws and regulations. Except when the MPCA has specified and authorized
a different compliance method in Part 9, the Regulated Party must also comply
with all applicable permits, orders, stipulation agreements and schedules of
compliance. Nothing in this Agreement exempts or relieves the Regulated Party of
its obligation to comply with local governmental requirements.

 

43

--------------------------------------------------------------------------------


 

Part 23.                                                    OTHER CLAIMS.
Nothing herein shall release any claims, causes of action or demands in law or
equity against any person, firm, partnership or corporation not a signatory to
this Agreement for any liability it may have arising out of or relating to the
release of any pollutant or contaminant from its operations or from a facility.
Neither the Regulated Party nor the MPCA shall be held as a party to any
contract entered into by the other party to implement the requirements of this
Agreement.

 

Part 24.                                                    HOLD HARMLESS
AGREEMENT. The Regulated Party agrees to indemnify, save and hold the MPCA, its
agents and employees harmless from any and all claims or causes of action
arising from or on account of acts or omissions of the Regulated Party, its
officers, employees, agents, or contractors in implementing the activities
conducted pursuant to this Agreement; provided, however, that the Regulated
Party shall not indemnify the MPCA or save or hold its employees and agents
harmless from any claims or causes of action arising out of the acts or
omissions of the MPCA, or its employees and agents. When the Regulated Party is
required to hold the MPCA harmless, the Regulated Party shall be given notice by
the MPCA of any claim or cause of action subject to this Part and have the right
to participate in the defense against any claim or cause of action, and no
settlement shall be effective against the Regulated Party unless the Regulated
Party agrees to the settlement.

 

Part 25.                                                    SUCCESSORS. This
Agreement shall be binding upon the Regulated Party and its successors and
assigns and upon the MPCA, its successors and assigns. If the Regulated Party
sells or otherwise conveys or assigns any of its right, title or interest in the
Facility, the conveyance shall not release the Regulated Party from any
obligation imposed by this Agreement, unless the party to whom the right, title
or interest has been transferred or assigned agrees in writing to fulfill the
obligations of this Agreement and the MPCA approves the transfer or assignment.

 

Part 26.                                                    AMENDMENTS. Except
with respect to extensions of schedules granted under Part 15 and approved
submittals under Part 18, this Agreement may be amended only by written
agreement between the parties.

 

44

--------------------------------------------------------------------------------


 

Part 27.                                                    EFFECTIVE DATE. This
Agreement shall be effective on the date it is signed by the MPCA.

 

Part 28.                                                    TERMINATION. The
provisions of this Agreement shall be deemed satisfied and terminated when the
Regulated Party receives written notice from the MPCA that the Regulated Party
has demonstrated, to the satisfaction of the MPCA, that all terms of the
Agreement have been completed.

 

Part 29.                                                    SURVIVAL. The
provisions of Parts 2, 11, 12, 17, 20, 21, 22, 23, 24, 25 and 29 of this
Agreement; the provisions of Exhibit A to the Agreement (except Part 5.0 of that
exhibit); and the rights, duties and obligations of the MPCA and the Regulated
Party created in those provisions shall survive termination of this Agreement.

 

45

--------------------------------------------------------------------------------


 

BY THEIR SIGNATURES BELOW, THE UNDERSIGNED REPRESENT THAT
THEY HAVE AUTHORITY TO BIND THE PARTIES THEY REPRESENT, AND
THEIR AGENTS, CONTRACTORS, AND SUBSIDIARIES

 

AMERICAN CRYSTAL SUGAR
COMPANY

STATE OF MINNESOTA
POLLUTION CONTROL AGENCY

 

 

 

 

 

 

By:

/s/ Gordon E. Wegwart, Asst. Comm.

 

By:

/s/ David A. Walden

 

 

for James Warner, Director

 

David A. Walden

 

Majors and Remediation Division

 

Vice President of Operations
American Crystal Sugar Company

 

 

 

 

 

Date:

8/5/03

 

Date:

8/5/03

 

 

46

--------------------------------------------------------------------------------


 

Hydrogen Sulfide Monitoring and Corrective Action Plan

 

 

American Crystal Sugar Company

 

 

Moorhead, Crookston, and East Grand
Forks Sugar Beet Processing Plants

 

April 23, 2003

 

1

--------------------------------------------------------------------------------


 

Table of Contents

 

1.0

Background

 

 

 

1.1

Facility Description

 

 

 

1.2

History of Hydrogen Sulfide Monitoring and Control Measures

 

2.0

Monitoring Plan

 

 

 

2.1

Monitoring Background

 

 

 

2.2

Monitoring Network

 

 

 

2.3

Monitoring Locations

 

 

 

 

2.3.1

Crookston Facility

 

 

 

 

2.3.2

Moorhead Facility

 

 

 

 

2.3.3

East Grand Forks Facility

 

3.0

Monitoring Methodology

 

 

 

3.1

Monitoring Equipment

 

 

 

3.2

Monitoring Schedule

 

 

 

3.3

Routine Monitoring

 

 

 

 

3.3.1

Standard Operating Procedures

 

 

 

3.4

Calibration and Reference Standards

 

 

 

3.5

Audits

 

 

 

3.6

Quality Control

 

 

 

 

3.6.1

Field Monitor Accuracy Evaluation (Gas Challenges)

 

4.0

Data Reporting

 

 

 

4.1

Recording and Validating Data

 

 

 

 

4.1.1

Data Collection

 

 

 

 

4.1.2

Data Recording

 

 

 

4.2

Data Review and Validation

 

 

 

 

4.2.1

Data Zeroing

 

 

 

 

4.2.2

Substitute Meteorological Data

 

 

 

 

4.2.3

Data Not Applicable to ACS

 

 

 

4.3

Reporting

 

 

 

 

4.3.1

Reporting Format

 

5.0

Corrective Action Plan

 

 

 

5.1

Crookston H2S Plan

 

 

 

5.2

Moorhead H2S Plan

 

 

 

5.3

East Grand Forks H2S Plan

 

6.0

Amendments

 

 

 

 

 

 

 

Appendices

 

 

 

 

 

 

 

 

 

Appendix A Crookston Facility Monitor Site Locations

 

 

Appendix B Moorhead Facility Monitor Site Locations

 

 

Appendix C East Grand Forks Facility Monitor Site

 

 

 

 

 

 

 

Attachments

 

 

 

 

 

 

 

 

Attachment #1 Standard Operating Procedures

 

 

2

--------------------------------------------------------------------------------


 

Introduction

 

This plan is has been adopted pursuant to the Stipulation Agreement entered into
in 2003 by the Minnesota Pollution Control Agency (MPCA) and American Crystal
Sugar Company (ACS). It sets forth the general procedures and methods by which
ACS will monitor concentrations of hydrogen sulfide in the ambient air at the
boundaries of its facilities and describes corrective actions which ACS will
undertake to control emissions of hydrogen sulfide from its wastewater ponds.
This plan supersedes all previous plans and existing permit conditions relating
to the monitoring or control of hydrogen sulfide at ACS facilities.

 

1.0    Background

 

ACS Company operates five sugar beet processing plants in the Red River Valley.
Three of these facilities are located in Minnesota at Crookston, East Grand
Forks and Moorhead.

 

The principal products of all three facilities are sugar derived from beets,
dried pulp and pulp pellets, and beet molasses. Harvested beets are delivered to
each facility by truck. Final products (beet sugar, molasses, dried pulp and
pellets) are shipped by rail and truck. Processing consists of raw beet
receiving and storage, beet processing to produce juice, sugar production, dried
pulp and pulp pellet production. During a typical beet processing campaign, the
plants will operate 24 hours per day from September until approximately mid-May.
Actual operating time varies with crop quality, tons of beets stored and weather
conditions.

 

1

--------------------------------------------------------------------------------


 

1.1          Facility Descriptions

 

The Crookston facility is located on Highway 75 South, at the intersection of
Polk County Road No. 9, and occupies an existing site of approximately 465
acres. Two additional pieces of property, 240 acres south of County Road No. 9
and 159 acres immediately opposite the gravel road bordering the west edge of
the main site, are also owned by ACS. A portion of the property south of County
Road No. 9 is used for application of excess pond water. The properties west and
south of the main site are leased for agricultural purposes. North and west of
the site is privately owned agricultural land and also the location of municipal
water treatment lagoons. One acre of ACS property is leased to Polk County for
storage of road work equipment, and 79 acres of ACS property are presently used
for non-agricultural crop land, which is covered with range grass. East of the
site are commercial properties occupied by implement dealers.

 

The Moorhead facility is located at 2500 North 11th Street in Moorhead,
Minnesota, and occupies an existing site of approximately 378 acres. On the
north side, the Moorhead facility is bordered by privately owned agricultural
land, the St. Joseph Cemetery, the Riverside Cemetery, the Moorhead Rod and Gun
Club (also used as the Oak Port Town Hall), and ACS Research Center agricultural
test plot acreage. The east side of the Moorhead facility is bordered by
privately owned agricultural land. The City of Moorhead municipal waste water
treatment plant is located to the southeast of the facility. The area south of
the Moorhead facility is taken up by the ACS Research Center and a portion of
the Moorhead waste water treatment plant. West of the site, across 11th Street,
is residential housing.

 

The East Grand Forks facility is located in an agricultural, residential and
commercial area on the east side of the City of East Grand Forks. Specifically,
the facility is located on U.S. Highway 2 East, approximately 1/2 mile east of
the City of East Grand Forks. Agricultural land borders the facility to the
north, west, east and south. The Burlington Northern Railroad is adjacent to the
northern property line of the facility, while beyond the railroad to the
northwest is commercial property with agricultural fields

 

2

--------------------------------------------------------------------------------


 

beyond the commercial property.  The closest private residences lie directly to
the west of the facility’s west-central property line.  The property directly
east of the facility is used for agricultural purposes.  The Burlington Northern
Railroad also exists south of the property.

 

3

--------------------------------------------------------------------------------


 

1.2          History of Hydrogen Sulfide Monitoring and Control Measures

 

Each of the three Minnesota plants has a wastewater treatment system to prepare
excess water for discharge.  Wastewater comes from the beet flume, from washing
the sugar beets, and from the processing of the beets to extract the sugar.  The
flume and beet washing operation result in the highest strength waste stream (in
terms of Biological Oxygen Demand or BOD) in the wastewater system.  These waste
streams are sent to wastewater or mud ponds prior to treatment.  These ponds can
become a source of hydrogen sulfide.  Both the Moorhead and East Grand Forks
factories have mechanical anaerobic treatment processes to treat these wastes
after their discharge to the ponds.  ACS’s Crookston factory, however, relies
entirely on a pond system for treatment.

 

The air quality permits for the three Minnesota facilities require ACS to
establish a hydrogen sulfide air monitoring network at each facility, and ACS
has conducted such monitoring pursuant to plans approved by the MPCA since
1999.  Since 1999, ACS has also invested significant funds in projects to reduce
its hydrogen sulfide emissions.  Expenditures for 1999-2002 are shown in Tables
1-3.

 

Table 1

Crookston

 

Project

 

Finished
Date

 

Cost

 

Pond Aeration and Dike Upgrading to improve treatment and ensure that ponds are
available for storing and treating wastewater.  This included cleaning out a mud
pond to be used as a treatment pond.

 

10/30/2000

 

$

1,217,245

 

Odor neutralizer spray system.

 

07/30/1999

 

$

48,094

 

TOTAL

 

 

 

$

1,265,339

 

 

4

--------------------------------------------------------------------------------


 

Table 2

East Grand Forks

 

Project

 

Finished
Date

 

Cost

 

EGF Aerobic Upgrade to improve efficiency of wastewater treatment and reduce
BOD.

 

09/01/2001

 

$

2,612,090

 

East Grand Forks Mud Press installed to eliminate sediments going to ponds and
to get rid of mud ponds that are a source of H2S.

 

08/31/2001

 

$

4,261,486

 

Install an anaerobic clarifier to improve wastewater treatment efficiency.  This
reduces the amount of high BOD water in the ponds.

 

10/01/1999

 

$

2,346,373

 

TOTAL

 

 

 

$

9,219,949

 

 

Table 3

Moorhead

 

Project

 

Finished
Date

 

Cost

 

Waste water pumps to improve ability to treat and discharge wastewater.

 

08/31/2001

 

$

181,824

 

Anaerobic clarifier to improve treatment of high BOD wastewater.

 

09/01/2000

 

$

2,052,137

 

Anaerobic upgrade to improve efficiency.

 

08/31/2000

 

$

154,507

 

Condenser water treatment system to reduce BOD in this pond.

 

07/31/2000

 

$

92,432

 

Pond piping to improve ability to discharge and to keep treated and high BOD
wastewater separated thus avoiding excessively large quantities of water that
can not be discharged.

 

08/15/1999

 

$

245,324

 

Pond odor spray systems

 

06/01/1999

 

$

80,896

 

Moorhead straw blower for covering ponds with straw.

 

06/01/1999

 

$

16,116

 

Wastewater screen to improve treatment.

 

08/31/1999

 

$

62,641

 

TOTAL

 

 

 

$

2,885,877

 

 

5

--------------------------------------------------------------------------------


 

2.0 Monitoring Plan

 

ACS will continue to operate and maintain a hydrogen sulfide air monitoring
system consisting of a hydrogen sulfide monitoring network at each of its three
Minnesota facilities.  However, ACS will revise its current monitoring system so
that the revised system conforms to the provisions outlined below.  These
provisions are intended to ensure that the monitoring networks will measure
concentrations of hydrogen sulfide in the ambient air at the property boundaries
of the ACS facilities in Crookston, Moorhead, and East Grand Forks, rather than
concentrations of hydrogen sulfide near the wastewater ponds, which are located
on facility properties not accessible to the general public.

 

2.1          Monitoring Plan Background

 

This plan presents how the monitoring will be conducted and specifies the
monitoring procedures that will be used.  The plan addresses monitor siting,
quality control procedures, calibrations, audits, data validation, and
reporting.

 

2.2          Monitoring Networks

 

The monitoring system will consist of six H2S ambient air monitors, three
temperature and relative humidity monitors, and three wind speed/wind direction
sensors.  A monitoring network of two H2S ambient air monitors and one set of
meteorological instruments will be placed at strategic locations at each of the
three facilities owned by ACS in Minnesota.

 

2.3          Monitoring Locations

 

The two H2S ambient air monitors and one set of meteorological instruments
(temperature gage, relative humidity monitor, and wind speed/wind direction
sensor) for each facility will be located in strategic unobstructed areas on ACS
property near or on

 

6

--------------------------------------------------------------------------------


 

the property boundaries.  Each of the monitoring sites in this plan, including
each weather station site, are indicated more specifically in Appendices A, B,
and C and each has already received approval from the MPCA in accordance with
the applicable siting criteria for closed path SO2 monitors set forth in 40 CFR
58, Appendix E.2.  These criteria are not directly applicable for hydrogen
monitoring but in the absence of specific criteria for hydrogen sulfide
monitoring they are reasonable criteria to use.

 

2.3.1       Crookston Facility

 

The attached aerial photographs in Appendix A indicate the locations where
hydrogen sulfide monitors will be placed at the Crookston facility.  ACS will
provide detailed site descriptions by longitude and latitude to the MPCA when
the monitors are placed into operation in April 2003.

 

2.3.2       Moorhead Facility

 

The attached aerial photographs in Appendix B indicate the locations where
hydrogen sulfide monitors will be placed at the Moorhead facility.  ACS will
provide detailed site descriptions by longitude and latitude to the MPCA when
the monitors are placed into operation in April 2003.

 

2.3.3       East Grand Forks Facility

 

The attached aerial photographs in Appendix C indicate the locations where
hydrogen sulfide monitors will be placed at the East Grand Forks facility.  ACS
will provide detailed site descriptions by longitude and latitude to the MPCA
when the monitors are placed into operation in April 2003.

 

7

--------------------------------------------------------------------------------


 

3.0    Monitoring Methodology

 

3.1          Monitoring Equipment

 

Hydrogen sulfide ambient monitoring equipment and supplies will be those which
have been approved by the MPCA.  All relevant monitoring equipment information
such as vendor brochures, fact sheets, owner manuals, and standard operating
procedures (SOPs), will be maintained at a central location by ACS.  All
information will be made available to the MPCA upon request and/or during a
scheduled audit.

 

3.2          Monitoring Schedule

 

Seasonal monitoring will be conducted from April 1 through October 31, depending
upon temperature and weather conditions.  Prolonged periods of adverse weather
conditions that will compromise the monitoring system will be discussed with
MPCA staff to determine whether a delay in network start-up or a premature
network shutdown is appropriate.

 

3.3          Routine Monitoring

 

3.3.1       Standard Operating Procedures

 

Routine monitoring shall be done in accordance with standard operating
procedures (SOPs), which are attached to this Hydrogen Sulfide Monitoring and
Corrective Action Plan as Attachment #1.

 

3.4  Calibration and Reference Standards

 

Prior to installation in the field, each hydrogen sulfide monitor will be bench
calibrated or validated for field use by the manufacturer.  The manufacturer
will be requested to supply ACS with proof of repairs/maintenance and
calibration.  An independent laboratory calibration check, following the
manufacturer’s recommendations

 

8

--------------------------------------------------------------------------------


 

for calibration, may be conducted by ACS or its representative to support the
manufacturer’s calibration and validation of the H2S monitors.

 

Meteorological equipment (which will measure wind direction, wind speed, air
temperature, and humidity) was calibrated by the manufacturer prior to shipping.

 

3.5  Audits

 

An audit is an independent assessment of routine hydrogen sulfide monitoring
network performance.  An audit of each monitoring network will be conducted at
least once during the April through October time period.  Results of the audit
will be recorded by ACS and provided to the MPCA upon request.  Additional site
audits will be conducted as needed by ACS upon review of overall network
operations and equipment functioning.  All audits will be conducted by ACS
employees who do not conduct the routine monitoring procedures or by outside
firms that have the ability to perform such audits.

 

An audit may include the following:

 

•                  An evaluation of the operation of the hydrogen sulfide
monitor itself; including verification of proper air flow and motor operations.

•                  An evaluation of site operator log book entries for
documentation of visits, status of equipment, corrective actions taken, or field
maintenance of equipment.

•                  An evaluation of the meteorological data collection system.

 

3.6 Quality Control

 

Quality control for routine monitoring will be implemented by factory personnel
through the use of checklists to be filled out for each site visit to a
monitoring station.  A site visit to each monitoring station will be made once
per week.  The checklists and SOPs will include control limits and actions to be
taken if any of the quality control

 

9

--------------------------------------------------------------------------------


 

checks are outside normal operating procedures.  The checklists and SOPs will be
made available upon request of the MPCA.

 

3.6.1  Field Monitor Accuracy Evaluations (Gas challenges)

 

A gas challenge may be used as an additional or alternative method to evaluate
the accuracy of hydrogen sulfide monitors in the field.  A gas challenge system
will meter a certified calibration gas of the target analyte to the monitor at a
known concentration and record the monitor’s response to the gas challenge. 
Monitor response will then be documented and accuracy will be evaluated by the
difference (or lack of difference) between the calibration gas concentration of
the target analyte and the monitor response.  An important parameter to track
during a gas challenge will be the amount of water vapor (absolute, or relative
humidity) in the gas stream.

 

Gas challenges to the hydrogen sulfide monitors will be conducted a minimum of
three (3) times per year.  The results of the gas challenges will be recorded by
ACS and made available to MPCA upon request.  ACS will rely on data reviews,
site visit checks, and SOPs to further assess monitor performance and accuracy. 
Upon review of this additional information ACS may decide to conduct
supplemental gas challenges.

 

Hydrogen sulfide monitors found to be outside of the accuracy range specified by
the manufacturer will be further evaluated and a determination made by ACS as to
whether the instrument should be sent back to the manufacturer for
repair/maintenance.

 

Details of the gas challenge methodology will also be provided to MPCA upon
request.

 

10

--------------------------------------------------------------------------------


 

4.0    Data Recording and Reporting

 

Data recording and reporting for the hydrogen sulfide monitors consists of data
collection, data calculations for each one-half hour time period, data
validation, formatting, documentation, and reporting to MPCA.

 

4.1  Recording and Validating Data

 

4.1.1.  Data Collection

 

Each hydrogen sulfide air monitoring network will achieve 75 percent data
recovery of H2S ambient air data during each monitoring season (i.e., 75 percent
of all data possible from the April 1 through October 31 time period will be
collected and considered valid).  Each set of meteorological instruments will
achieve 80 percent data recovery of wind speed and wind direction data during
each monitoring season (i.e., 80 percent of all data possible for the April 1
through October 31 time period will be collected and considered valid).

 

4.1.2 Data Recording

 

Hydrogen sulfide and meteorological monitoring will be conducted continuously
during the monitoring season.

 

Each hydrogen sulfide monitor will collect sample measurements at least once
every 15 minutes.  These measurements will then be used to calculate the air
concentration of hydrogen sulfide ( in ppb).  An electronic data logger will
record all measurements

 

Each set of meteorological instruments will collect meteorological data (wind
speed in miles per hour, wind direction in degrees of azimuth, temperature in
degrees Fahrenheit, and relative humidity in percent) for each one-half hour
time period.  An electronic data logger will record all measurements.

 

11

--------------------------------------------------------------------------------


 

Electronic data downloading will allow 30-minute averages to be calculated on
the hour and half-hour (48 averages per day  in a continuous manner) for both
meteorological instruments and hydrogen sulfide monitors.

 

The hydrogen sulfide and meteorological monitoring systems will record the date
and time of system failures and this information will be supplemented with
information from the site visits and log book entries.

 

4.2          Data Review and Validation

 

Data will be downloaded for general review, and ACS will conduct an initial
quality assurance/quality control (QA/QC) evaluation.  This initial QA/QC
evaluation will be an investigation of readings to determine if the hydrogen
sulfide and meteorological monitoring networks were functioning properly and to
identify suspect readings.

 

Full data validation will be conducted by ACS for each monthly reporting
effort.  This full validation is intended to provide a measure of confidence
that the data have been collected according to approved methods and that the
reported data meet specified quality assurance and quality control limits.

 

Data validation/invalidation will consist of the following tasks:

 

•                  Review of data recorded by the monitoring networks (H2S,
meteorological).

•                  Review of the site log book entries for those days with
one-half hour time periods identified to have suspect data.

•                  Review of phone calls and e-mails with site operators with
regard to specific monitor operations.

 

Based on its review of the available information regarding the operation of the
monitoring system, ACS or its representative will validate/invalidate data as
appropriate.  Data will be considered to be invalid if data loss occurs due to
power outages, instruments being offline, instrument faults, etc.  Invalidated
data will be replaced with

 

12

--------------------------------------------------------------------------------


 

MPCA’s approved data codes to identify the reason for data invalidation for each
specific one-half hour time period.  If appropriate, comments will also be
provided in the comment column for each one-half hour time period for which data
are invalidated.

 

MPCA staff can request the raw data files from ACS. MPCA staff will notify ACS
if they disagree with the invalidation of any data.

 

4.2.1 Data Zeroing

 

In accordance with MPCA’s practices and recommendations, data for specific
one-half hour time periods when ambient conditions are outside the
manufacturer’s specified conditions for proper operation of the hydrogen sulfide
monitors will be set to zero and considered to be valid data.  The comment
column for each one-half hour time period in which data are set to zero will
indicate that the ambient conditions are outside the manufacturer’s specified
operating range.

 

4.2.2 Substitute Meteorological Data

 

For those one-half hour time periods in which onsite meteorological data are
missing or determined to be invalid, ACS may use substitute meteorological data
from the nearest airport or another MPCA-approved data source for the specific
one-half hour time period(s).  The comment column for each one-half hour time
period in which substitute meteorological data are used will indicate that
substitute data are being used and the source of the data.

 

4.2.3  Data Not Applicable to ACS

 

ACS or its representative will review the hydrogen sulfide air concentration
data with respect to wind direction data.  When a valid hydrogen sulfide air
concentration is reported for a one-half hour time period that is greater than
30 ppb, but is believed to be from offsite sources, ACS will so note in the
comment column for the specific time period that offsite sources are believed to
be contributing.  MPCA staff will review the comments and determine if offsite
sources were the only contributor to the monitored air

 

13

--------------------------------------------------------------------------------


 

concentrations.  MPCA staff will notify ACS if they disagree with any of the
comments or interpretations with regard to the hydrogen sulfide concentrations
identified as coming from other than ACS sources.

 

4.3          Reporting

 

Routine reporting will be done monthly and a separate report for each factory
will be submitted to the MPCA within 30 days after the end of each month.  The
monthly reports will contain, at a minimum, the date, time and 30-minute average
H2S concentrations from each of the H2S monitors, and 30-minute averages for
wind speed, wind direction, temperature and relative humidity from the
meteorological station.

 

As previously stated in Section 4.1, the reports will use MPCA’s data codes for
those one-half hour time periods that have invalidated or missing data, the
comment column for specific one-half hour time periods will identify when the
H2S air concentration has been set to zero, the comment column will also
identify when the H2S air concentration is not applicable to ACS sources, and
the comment column will identify when substitute meteorological data are being
used.

 

MPCA staff can request the raw data files for comparison to the reported
(edited) data files.

 

The reports will be submitted via e-mail to Cary Hernandez and Rick Strassman of
the MPCA.

 

4.3.1    Reporting Format

 

Data will be submitted electronically in Microsoft Excel spreadsheets, depending
on the MPCA’s preferred method.

 

14

--------------------------------------------------------------------------------


 

5.0 CORRECTIVE ACTION PLAN

 

Following are the ACS plans for additional work for reducing emissions of
hydrogen sulfide from its wastewater ponds

 

5.1 Crookston H2S Plan

 

5.1.1 Option A

 

Stage 1:          ACS has identified a biological product to be introduced into
the wastewater system at Crookston which will aid in the prevention of hydrogen
sulfide emissions.  This product will be applied at 2 different time periods. 
The first application was already made between October 28 and November 8, 2002. 
The second application will be made immediately after the ice cover comes off of
the waste water ponds in the spring of 2003.

 

Stage 2:          ACS has been vigorously exploring with several different
professional consultants methods of preventing hydrogen sulfide emissions at the
Crookston facility. Several different treatment processes to be used in addition
to the Stage 1 biological treatment are available. Selection of the treatment
options has been made and submitted to the Minnesota Pollution Control Agency
for approval.

 

Stage 3:          ACS will complete the selected treatment process at Crookston
during the spring and summer of 2003 assuming MPCA approval.

 

Stage 4: ACS will monitor the effectiveness of the hydrogen sulfide prevention
program at Crookston and will modify it as needed to obtain  the highest level
of prevention possible.

 

5.1.2 Option B

 

If the above measures do not prove effective at Crookston by July 31, 2003, ACS
will test ferric chloride as treatment for hydrogen sulfide.  The test will
begin as soon as chemicals are available or by September 1, 2003, whichever is
sooner.

 

If treatment by ferric chloride does not prove effective by October 31, 2003,
ACS will initiate discussions with the MPCA by November 30, 2003 to consider
other appropriate measures for future control.

 

15

--------------------------------------------------------------------------------


 

5.2 Moorhead H2S Plan

 

5.2.1    Install wastewater pond cover

 

Start Date:  Engineering has started as well as preparatory work.

Completion Date:  September 1, 2003.

 

5.2.2    Add another mud belt press

 

Start Date:  Engineering has started.

Completion Date:  September 1, 2003.

 

5.2.3    Evaluate the installation and construction process as well as the
effectiveness of the cover to control H2S.

 

Start Date:  Summer 2003.

Completion Date:  June 15, 2004.

 

5.2.4    Submit report to MPCA describing results of evaluation of construction
process and effectiveness of pond cover system.

 

Start Date:  Summer 2003.

Completion Date:  June 15, 2004.

 

5.3           East Grand Forks H2S Plan

 

5.3.1 Clean ponds including existing mud pond, and install equipment to separate
storm water from wastewater.

 

Start Date:  July 2003.

Completion Date:  September 30, 2003

 

5.3.2 Installation of wastewater pond cover.

 

Cover installation will depend upon the results of the evaluation of the pond
cover at Moorhead.  If the evaluation of the Moorhead cover shows that the cover
is ineffective in reducing hydrogen sulfide or if technical failures occur, ACS
will not proceed with installation of the cover at East Grand Forks, but will
return to the MPCA for further discussions.

 

Start Date:  July 2004.

Completion Date:  If the evaluation of the Moorhead cover is positive,
September 1, 2004.

 

16

--------------------------------------------------------------------------------


 

6.0 AMENDMENTS

 

This plan may be amended by mutual agreement of ACS and MPCA.  However, the
standard operating procedures (SOP), which are attached to this plan as
Attachment #1, may be amended by ACS at any time without MPCA approval, but ACS
will provide a copy of any amended SOP to the MPCA within ten (10) days of the
amendment.

 

17

--------------------------------------------------------------------------------